Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 1 of 52




                                                             PFE000141
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 2 of 52




                                                             PFE000142
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 3 of 52




                                                             PFE000143
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 4 of 52




                                                             PFE000144
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 5 of 52




                                                             PFE000145
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 6 of 52




                                                             PFE000146
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 7 of 52




                                                             PFE000147
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 8 of 52




                                                             PFE000148
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 9 of 52




                                                             PFE000149
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 10 of 52




                                                             PFE000150
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 11 of 52




                                                             PFE000151
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 12 of 52




                                                             PFE000152
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 13 of 52




                                                             PFE000153
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 14 of 52




                                                             PFE000154
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 15 of 52




                                                             PFE000155
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 16 of 52




                                                             PFE000156
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 17 of 52




                                                             PFE000157
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 18 of 52




                                                             PFE000158
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 19 of 52




                                                             PFE000159
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 20 of 52




                                                             PFE000160
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 21 of 52




                                                             PFE000161
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 22 of 52




                                                             PFE000162
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 23 of 52




                                                             PFE000163
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 24 of 52




                                                             PFE000164
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 25 of 52




                                                             PFE000165
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 26 of 52




                                                             PFE000166
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 27 of 52




                                                             PFE000167
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 28 of 52




                                                             PFE000168
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 29 of 52


         Genetics              Your Guide to Understanding
         Home                  Genetic Conditions
         Reference

Transthyretin amyloidosis
 Transthyretin amyloidosis is a slowly progressive condition characterized by the buildup
 of abnormal deposits of a protein called amyloid (amyloidosis) in the body's organs
 and tissues. These protein deposits most frequently occur in the peripheral nervous
 system, which is made up of nerves connecting the brain and spinal cord to muscles
 and sensory cells that detect sensations such as touch, pain, heat, and sound. Protein
 deposits in these nerves result in a loss of sensation in the extremities (peripheral
 neuropathy). The autonomic nervous system, which controls involuntary body functions
 such as blood pressure, heart rate, and digestion, may also be affected by amyloidosis.
 In some cases, the brain and spinal cord (central nervous system) are affected. Other
 areas of amyloidosis include the heart, kidneys, eyes, and gastrointestinal tract. The
 age at which symptoms begin to develop varies widely among individuals with this
 condition, and is typically between ages 20 and 70.
 There are three major forms of transthyretin amyloidosis, which are distinguished by
 their symptoms and the body systems they affect.
 The neuropathic form of transthyretin amyloidosis primarily affects the peripheral and
 autonomic nervous systems, resulting in peripheral neuropathy and difficulty controlling
 bodily functions. Impairments in bodily functions can include sexual impotence,
 diarrhea, constipation, problems with urination, and a sharp drop in blood pressure
 upon standing (orthostatic hypotension). Some people experience heart and kidney
 problems as well. Various eye problems may occur, such as cloudiness of the clear
 gel that fills the eyeball (vitreous opacity), dry eyes, increased pressure in the eyes
 (glaucoma), or pupils with an irregular or "scalloped" appearance. Some people
 with this form of transthyretin amyloidosis develop carpal tunnel syndrome, which is
 characterized by numbness, tingling, and weakness in the hands and fingers.
 The leptomeningeal form of transthyretin amyloidosis primarily affects the central
 nervous system. In people with this form, amyloidosis occurs in the leptomeninges,
 which are two thin layers of tissue that cover the brain and spinal cord. A buildup of
 protein in this tissue can cause stroke and bleeding in the brain, an accumulation of
 fluid in the brain (hydrocephalus), difficulty coordinating movements (ataxia), muscle
 stiffness and weakness (spastic paralysis), seizures, and loss of intellectual function
 (dementia). Eye problems similar to those in the neuropathic form may also occur.
 When people with leptomeningeal transthyretin amyloidosis have associated eye
 problems, they are said to have the oculoleptomeningeal form.
 The cardiac form of transthyretin amyloidosis affects the heart. People with cardiac
 amyloidosis may have an abnormal heartbeat (arrhythmia), an enlarged heart
 (cardiomegaly), or orthostatic hypertension. These abnormalities can lead to




                                                                            PFE000169
      Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 30 of 52



  progressive heart failure and death. Occasionally, people with the cardiac form of
  transthyretin amyloidosis have mild peripheral neuropathy.

Frequency
  The exact incidence of transthyretin amyloidosis is unknown. In northern Portugal, the
  incidence of this condition is thought to be one in 538 people. Transthyretin amyloidosis
  is less common among Americans of European descent, where it is estimated to affect
  one in 100,000 people. The cardiac form of transthyretin amyloidosis is more common
  among people with African ancestry. It is estimated that this form affects between 3
  percent and 3.9 percent of African Americans and approximately 5 percent of people in
  some areas of West Africa.

Causes
  Mutations in the TTR gene cause transthyretin amyloidosis. The TTR gene provides
  instructions for producing a protein called transthyretin. Transthyretin transports vitamin
  A (retinol) and a hormone called thyroxine throughout the body. To transport retinol and
  thyroxine, four transthyretin proteins must be attached (bound) to each other to form
  a four-protein unit (tetramer). Transthyretin is produced primarily in the liver. A small
  amount of this protein is produced in an area of the brain called the choroid plexus and
  in the light-sensitive tissue that lines the back of the eye (the retina).
  TTR gene mutations are thought to alter the structure of transthyretin, impairing its
  ability to bind to other transthyretin proteins and altering its normal function.

Inheritance Pattern
  This condition is inherited in an autosomal dominant pattern, which means one copy of
  the altered gene in each cell is sufficient to cause the disorder.
  In most cases, an affected person inherits the mutation from one affected parent.
  Rarely, cases result from new mutations in the gene and occur in people with no
  history of the disorder in their family. Not all people who have a TTR gene mutation will
  develop transthyretin amyloidosis.

Other Names for This Condition
  •   Portuguese polyneuritic amyloidosis
  •   Portuguese type familial amyloid neuropathy
  •   Swiss type amyloid polyneuropathy
  •   type I familial amyloid polyneuropathy
  •   type II familial amyloid polyneuropathy




                                           page 2

                                                                             PFE000170
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 31 of 52



Diagnosis & Management
 Genetic Testing Information
 •   What is genetic testing?
     /primer/testing/genetictesting
 •   Genetic Testing Registry: Amyloidogenic transthyretin amyloidosis
     https://www.ncbi.nlm.nih.gov/gtr/conditions/C2751492/

 Research Studies from ClinicalTrials.gov
 •   ClinicalTrials.gov
     https://clinicaltrials.gov/ct2/results?cond=%22transthyretin+amyloidosis%22

 Other Diagnosis and Management Resources
 •   Boston University: Amyloid Treatment & Research Program
     http://www.bu.edu/amyloid/
 •   GeneReview: Hereditary Transthyretin Amyloidosis
     https://www.ncbi.nlm.nih.gov/books/NBK1194
 •   MedlinePlus Encyclopedia: Autonomic neuropathy
     https://medlineplus.gov/ency/article/000776.htm

Additional Information & Resources
 Health Information from MedlinePlus
 •   Encyclopedia: Autonomic neuropathy
     https://medlineplus.gov/ency/article/000776.htm
 •   Health Topic: Amyloidosis
     https://medlineplus.gov/amyloidosis.html
 •   Health Topic: Arrhythmia
     https://medlineplus.gov/arrhythmia.html
 •   Health Topic: Autonomic Nervous System Disorders
     https://medlineplus.gov/autonomicnervoussystemdisorders.html
 •   Health Topic: Eye Diseases
     https://medlineplus.gov/eyediseases.html
 •   Health Topic: Peripheral Nerve Disorders
     https://medlineplus.gov/peripheralnervedisorders.html




                                        page 3

                                                                         PFE000171
    Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 32 of 52



Genetic and Rare Diseases Information Center
•   Familial transthyretin amyloidosis
    https://rarediseases.info.nih.gov/diseases/656/familial-transthyretin-amyloidosis
•   Hereditary amyloidosis
    https://rarediseases.info.nih.gov/diseases/6611/hereditary-amyloidosis

Additional NIH Resources
•   National Institute of Neurological Disorders and Stroke: Orthostatic Hypotension
    Information Page
    https://www.ninds.nih.gov/Disorders/All-Disorders/Orthostatic-hypotension-
    Information-Page

Educational Resources
•   MalaCards: amyloidosis, hereditary, transthyretin-related
    https://www.malacards.org/card/amyloidosis_hereditary_transthyretin_related
•   Merck Manual Home Edition for Patients and Caregivers: Amyloidosis
    https://www.merckmanuals.com/home/hormonal-and-metabolic-disorders/
    amyloidosis/amyloidosis
•   Neuromuscular Disease Center, Washington University
    https://neuromuscular.wustl.edu/nother/amyloid.htm#transthyretin
•   Orphanet: Familial amyloid polyneuropathy
    https://www.orpha.net/consor/cgi-bin/OC_Exp.php?Lng=EN&Expert=85447

Patient Support and Advocacy Resources
•   Amyloidosis Foundation
    https://amyloidosis.org/
•   Amyloidosis Support Groups
    https://www.amyloidosissupport.org/
•   Family Caregiver Alliance
    https://www.caregiver.org/
•   Metabolic Support UK
    https://www.metabolicsupportuk.org/
•   National Organization for Rare Disorders (NORD): Amyloidosis
    https://rarediseases.org/rare-diseases/amyloidosis/
•   The Foundation for Peripheral Neuropathy
    https://www.foundationforpn.org/




                                        page 4

                                                                         PFE000172
      Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 33 of 52



  Clinical Information from GeneReviews
  •   Hereditary Transthyretin Amyloidosis
      https://www.ncbi.nlm.nih.gov/books/NBK1194

  Scientific Articles on PubMed
  •   PubMed
      https://www.ncbi.nlm.nih.gov/pubmed?term=%28%28transthyretin+amyloidosis
      %5BTIAB%5D%29+OR+%28familial+amyloid+polyneuropathy%5BTIAB%5D
      %29%29+AND+english%5Bla%5D+AND+human%5Bmh%5D+AND+%22last
      +1440+days%22%5Bdp%5D

  Catalog of Genes and Diseases from OMIM
  •   AMYLOIDOSIS, HEREDITARY, TRANSTHYRETIN-RELATED
      http://omim.org/entry/105210

  Medical Genetics Database from MedGen
  •   Amyloidogenic transthyretin amyloidosis
      https://www.ncbi.nlm.nih.gov/medgen/414031

Sources for This Summary
  •   Ando Y, Nakamura M, Araki S. Transthyretin-related familial amyloidotic polyneuropathy. Arch
      Neurol. 2005 Jul;62(7):1057-62. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/16009758
  •   Benson MD, Kincaid JC. The molecular biology and clinical features of amyloid neuropathy. Muscle
      Nerve. 2007 Oct;36(4):411-23. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/17554795
  •   Hou X, Aguilar MI, Small DH. Transthyretin and familial amyloidotic polyneuropathy. Recent
      progress in understanding the molecular mechanism of neurodegeneration. FEBS J. 2007 Apr;
      274(7):1637-50. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/17381508
  •   João Saraiva M, Mendes Sousa M, Cardoso I, Fernandes R. Familial amyloidotic polyneuropathy:
      protein aggregation in the peripheral nervous system. J Mol Neurosci. 2004;23(1-2):35-40. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/15126690
  •   Planté-Bordeneuve V, Said G. Transthyretin related familial amyloid polyneuropathy. Curr Opin
      Neurol. 2000 Oct;13(5):569-73. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/11073365
  •   Saraiva MJ. Hereditary transthyretin amyloidosis: molecular basis and therapeutical strategies.
      Expert Rev Mol Med. 2002 May 14;4(12):1-11. Review.
      Citation on PubMed: https://www.ncbi.nlm.nih.gov/pubmed/14987380

Reprinted from Genetics Home Reference:
   https://ghr.nlm.nih.gov/condition/transthyretin-amyloidosis




                                                page 5

                                                                                        PFE000173
      Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 34 of 52




Reviewed: January 2009
Published: August 17, 2020

Lister Hill National Center for Biomedical Communications
U.S. National Library of Medicine
National Institutes of Health
Department of Health & Human Services




                                         page 6

                                                                PFE000174
Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 35 of 52
    JACC: HEART FAILURE                                                                                                               VOL. 7, NO. 8, 2019

    ª 2019 THE AUTHORS. PUBLISHED BY ELSEVIER ON BEHALF OF THE AMERICAN

    COLLEGE OF CARDIOLOGY FOUNDATION. THIS IS AN OPEN ACCESS ARTICLE UNDER

    THE CC BY-NC-ND LICENSE (http://creativecommons.org/licenses/by-nc-nd/4.0/).




    STATE-OF-THE-ART REVIEW




    Screening for Transthyretin Amyloid
    Cardiomyopathy in Everyday Practice
    Ronald M. Witteles, MD,a Sabahat Bokhari, MD,b Thibaud Damy, MD, PHD,c Perry M. Elliott, MBBS, MD,d
    Rodney H. Falk, MD,e Nowell M. Fine, MD, SM,f Mariana Gospodinova, MD,g Laura Obici, MD,h Claudio Rapezzi, MD,i
    Pablo Garcia-Pavia, MD, PHDj,k



      HIGHLIGHTS
       ATTR-CM is a life-threatening, progressive disease that is often underdiagnosed and
        misdiagnosed.
       Certain clinical scenarios have been identiﬁed that now warrant screening for ATTR-CM.

       Once ATTR-CM is suspected, a deﬁnitive diagnosis can usually be achieved noninvasively.
       Accurate, early diagnosis of ATTR-CM is key to enabling appropriate patient care.



       ABSTRACT


       Transthyretin amyloid cardiomyopathy (ATTR-CM) is a life-threatening, progressive, inﬁltrative disease caused by the
       deposition of transthyretin amyloid ﬁbrils in the heart, and can often be overlooked as a common cause of heart failure.
       Delayed diagnosis due to lack of disease awareness and misdiagnosis results in a poorer prognosis. Early accurate
       diagnosis is therefore key to improving patient outcomes, particularly in the context of both the recent approval of
       tafamidis in some countries (including the United States) for the treatment of ATTR-CM, and of other promising therapies
       under development. With the availability of scintigraphy as an inexpensive, noninvasive diagnostic tool, the rationale to
       screen for ATTR-CM in high-risk populations of patients is increasingly warranted. Here the authors propose a framework
       of clinical scenarios in which screening for ATTR-CM is recommended, as well as diagnostic “red ﬂags” that can
       assist in its diagnosis among the wider population of patients with heart failure. (J Am Coll Cardiol HF 2019;7:709–16)
       © 2019 The Authors. Published by Elsevier on behalf of the American College of Cardiology Foundation.
       This is an open access article under the CC BY-NC-ND license (http://creativecommons.org/licenses/by-nc-nd/4.0/).




    From the aStanford Amyloid Center, Division of Cardiovascular Medicine, Stanford University School of Medicine, Stanford,
    California; bColumbia University Medical Center & New York Presbyterian Hospital, College of Physicians and Surgeons, Columbia
    University, New York, New York; cDepartment of Cardiology, Centre Hospitalier Universitaire Henri Mondor, Créteil, France; dThe
    Inherited Cardiac Diseases Unit, Bart’s Heart Centre, St. Bartholomew’s Hospital & UCL Centre for Heart Muscle Disease, Institute
    of Cardiovascular Science, University College London, London, United Kingdom; eDivision of Cardiovascular Medicine, Brigham
    and Women’s Hospital, Boston, Massachusetts; fLibin Cardiovascular Institute of Alberta, University of Calgary, Calgary, Alberta,
    Canada; gIntensive Care Unit, Clinic of Cardiology, Medical Institute, Ministry of Interior, Soﬁa, Bulgaria; hAmyloidosis Research
    and Treatment Centre, Fondazione IRCCS Policlinico San Matteo, Pavia, Italy; iDepartment of Experimental, Diagnostic and
    Specialty Medicine, University of Bologna, Bologna, Italy; jHeart Failure and Inherited Cardiac Diseases Unit, Department of
    Cardiology, Hospital Universitario Puerta de Hierro Majadahonda, CIBERCV, Madrid, Spain; and the kUniversity Francisco de
    Vitoria (UFV), Pozuelo de Alarcon, Madrid, Spain. Dr. Witteles has received grants from Pﬁzer, Alnylam, and Eidos; and has
    received personal fees from Pﬁzer and Alnylam. Dr. Bokhari has received personal fees from Pﬁzer. Dr. Damy has received grants
    from Pﬁzer and Akcea; and has received personal fees from Pﬁzer, Alnylam, Ionis, Akcea, Prothena, and Neurimmune. Dr. Elliott
    has received grants from Pﬁzer; and has received personal fees from Pﬁzer and Alnylam. Dr. Falk has received personal fees
    from Alnylam, Ionis, Pﬁzer, Akcea, and Caelum. Dr. Fine has received grants and personal fees from Pﬁzer, Alnylam, and Akcea.

    ISSN 2213-1779
                                                                                                                            PFE000175
                                                                                                               https://doi.org/10.1016/j.jchf.2019.04.010
                   Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 36 of 52
710         Witteles et al.                                                                                                        JACC: HEART FAILURE VOL. 7, NO. 8, 2019

            Screening Recommendations for ATTR-CM                                                                                                         AUGUST 2019:709–16




                                        T
ABBREVIATIONS                                        ransthyretin amyloid cardiomyopa-                    some areas of Japan, the overall prevalence in Japan
AND ACRONYMS                                         thy (ATTR-CM) represents 1 of the 2                  is thought to be much lower, approximately 1 in
                                                     most     common         types     of     cardiac     1,000,000 (9). The valine 122 isoleucine substitution
AL = light-chain amyloidosis
                                         amyloidosis, an inﬁltrative heart muscle dis-                    TTR mutation most commonly affects individuals of
ATTR-CM = transthyretin
                                         ease caused by extracellular deposition of                       Sub-Saharan African ancestry and has an allele prev-
amyloid cardiomyopathy
                                         misfolded proteins which form insoluble                          alence of 3% to 4% within the African-American
ATTRm = hereditary
transthyretin amyloidosis                amyloid ﬁbrils (1,2). ATTR-CM is a life-                         population (10).
ATTRwt = wild-type
                                         threatening, progressive disease that can                        EPIDEMIOLOGY OF ATTRwt. Recent data suggest
transthyretin amyloidosis                affect the heart in isolation or as part of a                    that ATTR-CM is overlooked as a cause of common
CMR = cardiac magnetic                   systemic disorder (2–4). The other main                          cardiovascular conditions in older people, with
resonance                                type of cardiac amyloidosis is light-chain                       relatively high rates among individuals diagnosed
EKG = electrocardiogram                  (AL) amyloidosis, which arises from overpro-                     with HF with preserved ejection fraction (HFpEF)
HFpEF = heart failure with               duction       and     misfolding       of    monoclonal          (11),   low-ﬂow        aortic    stenosis,     and    settings   of
preserved ejection fraction              immunoglobulin            light     chains         (2).   AL     increased wall thickness (3). Additionally, autopsy
Tc = technetium                          amyloidosis is a relatively rare disease, char-                  data have shown that among adults 80 years of age
TTR = transthyretin protein              acterized by a rapidly progressive clinical                      or older, 25% have signiﬁcant TTR amyloid deposits
TTR = transthyretin gene                 course which, if untreated, has a median sur-                    in the myocardium (12). Despite being historically
                                         vival of <6 months (5).                                          considered a disease of older age, there have been
                                 ATTR-CM is caused by deposition of transthyretin                         reports of diagnosis of ATTRwt in patients as young
                              (TTR), a plasma protein predominantly produced in                           as 47 years (13). Although the exact prevalence of
                              the liver, which is responsible for transporting                            ATTRwt is unknown, it is almost certainly the most
                              thyroxine and retinol (1,6). TTR mainly exists in a                         common cause of cardiac amyloidosis, particularly in
                              tetrameric state, but destabilizing mutations in the                        the elderly, potentially accounting for up to 10% of
                              transthyretin gene (TTR) and/or aging promote its                           elderly patients with HF (1,4). With a convenient
                              proteolytic remodeling and dissociation into mono-                          and relatively inexpensive imaging modality, bone
                              mers which subsequently misfold and aggregate to                            scintigraphy, having strong evidence as an accurate,
                              form amyloid ﬁbrils that deposit in tissues (1,2,4,6).                      noninvasive         approach       to    diagnosing      ATTR-CM
                              In the case of ATTR-CM, amyloid ﬁbrils mainly de-                           (14,15), the number of patients identiﬁed as having
                              posit in the interstitial space of the myocardium                           this     condition       will    undoubtedly          increase   in
                              leading to increased wall thickness and diastolic                           the future.
                              dysfunction that can result in heart failure (HF) and
                              arrhythmias (2).                                                            ATTR-CM MANIFESTATIONS
                                 ATTR-CM exists as 1 of 2 subtypes, deﬁned by the                         AND MANAGEMENT
                              precursor TTR protein. Hereditary, or mutant, ATTR
                              (ATTRm) amyloidosis is caused by the presence of                            Although ATTR-CM commonly presents with symp-
                              TTR mutations, resulting in a less stable TTR protein                       toms of HF or arrhythmias, amyloidosis is a systemic
                              (1). Wild-type ATTR (ATTRwt) amyloidosis, previ-                            disease and can cause various noncardiac symptoms
                              ously referred to as “senile systemic amyloidosis,” is                      (3,16). Ophthalmological, neurological, and gastroin-
                              a result of age-related changes in wild-type TTR sta-                       testinal symptoms can all be extracardiac signs of
                              bility (1,4,7).                                                             cardiac amyloidosis, particularly in ATTRm (1,16).
                                                                                                          Medical management of ATTR-CM remains a signiﬁ-
                              EPIDEMIOLOGY            OF     ATTRm. The          prevalence        of     cant unmet need, with treatments for ATTR-CM
                              ATTRm is difﬁcult to establish due to the variable                          currently being limited to the alleviation of HF
                              geographical distribution of TTR mutations. Some                            symptoms, including sodium restriction or aldoste-
                              mutations are endemic in certain regions, but recent                        rone antagonists in combination with loop diuretics
                              estimates suggest that the prevalence in Europe is                          (2,4). Heart transplantation alone or, in some ATTRm
                              <1 in 100,000 (8). Conversely, although endemic in                          patients, in combination with liver transplantation, is




                              Dr. Gospodinova has received personal fees from Pﬁzer. Dr. Obici has received personal fees from Pﬁzer, Alnylam, and Akcea. Dr.
                              Rapezzi has received grants from Pﬁzer; and has received personal fees from Pﬁzer, Alnylam, and Prothena. Dr. Garcia-Pavia has
                              received grants from Pﬁzer, Alnylam, and Prothena; and has received personal fees from Pﬁzer, Eidos, Alnylam, Prothena,
                              Neuroimmune, and Akcea.

                              Manuscript received January 25, 2019; revised manuscript received April 15, 2019, accepted April 16, 2019.

                                                                                                                                                    PFE000176
             Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 37 of 52
JACC: HEART FAILURE VOL. 7, NO. 8, 2019                                                                                         Witteles et al.   711
AUGUST 2019:709–16                                                                                   Screening Recommendations for ATTR-CM




an option for selected patients, but there are major
limitations to these approaches, including trans-
                                                                C E NT R AL IL L U ST R AT IO N Screening for ATTR-CM
plantation eligibility, extracardiac organ involve-
ment, limited organ supply, and post-transplantation
complications (1,3,4,17). Until recently, there were no
approved pharmacological therapies for use in pa-
tients with ATTR-CM. Based on positive phase III
clinical trial results, tafamidis, a TTR stabilizer, has
been approved in some countries for the treatment of
hereditary and wild-type forms of ATTR-CM (18,19).
Another TTR stabilizer has shown promising results
in a recent phase II trial (20), and favorable results in
clinical trials testing gene silencing compounds for
neurologic dysfunction in ATTRm (21,22) suggest that
other pharmacologic approaches may also be effec-
tive in managing ATTR-CM in the future.

                                                                Witteles, R.M. et al. J Am Coll Cardiol HF. 2019;7(8):709–16.
DELAY TO DIAGNOSIS AND
MISDIAGNOSIS OF ATTR-CM
                                                                Patient populations deemed at-risk of ATTR-CM to the extent that would warrant
                                                                screening. ATTR-CM ¼ transthyretin amyloid cardiomyopathy.
Early diagnosis of ATTR-CM is key, as prognosis
worsens rapidly with continued amyloid deposition
and subsequent advancing organ dysfunction (3).
                                                             strategies, but also the risk of inappropriate treat-
However, diagnosis is often delayed owing to low
                                                             ments (28). Typical antihypertensive and HF treat-
disease awareness or misdiagnosis, which can be
                                                             ments such as beta blockers, angiotensin-converting
attributed to the previously perceived rarity of the
                                                             enzyme inhibitors, or angiotensin II receptor antag-
disease, fragmented knowledge, erroneous beliefs
                                                             onists are ineffective in cardiac amyloidosis patients,
around diagnosis and treatment, the heterogenic and
                                                             and often lead to clinical worsening (1,29). Moreover,
multisystemic nature of the disease, and symptom
                                                             other drugs such as digoxin and calcium channel
overlap with other conditions (1,3,7). As a result, a
                                                             blockers are relatively contraindicated in cardiac
high index of clinical suspicion is paramount to
                                                             amyloidosis patients (1).
facilitate early and accurate diagnosis (7,23). Typi-
                                                               It is therefore crucial that physicians are aware, not
cally, a patient’s cardiac disease progresses during
                                                             only of ATTR-CM, but also of appropriate assess-
the period of unidentiﬁed ATTR-CM, which is most
                                                             ments, diagnostic tools, and clues within the pa-
often unrecognized during its early symptomatic
                                                             tient’s medical and family history that can help to
stage. Diagnosis mostly occurs in the later stages of
                                                             elucidate etiology; this is of particular importance in
disease following the manifestation of serious cardiac
                                                             light of the approval of tafamidis by the United States
symptoms (23,24).
                                                             Food and Drug Administration (FDA) and in other
  The impact of ATTR-CM symptoms on a patient’s
                                                             countries (19), and of several emerging therapies
quality of life can be signiﬁcant, and the disease is
                                                             which offer future treatment options for a disease
associated with ﬁnancial burden and professional
                                                             which previously had none (13).
difﬁculties (25). In a survey of ATTR-CM patients, 17%
                                                               A clear framework of possible clinical scenarios and
of all respondents reported visiting 5 different phy-
                                                             subsequent assessments is needed to aid in the
sicians before receiving the correct diagnosis. More
                                                             identiﬁcation of those at risk of having undetected
than 50% of ATTRm and 39% of ATTRwt patients
                                                             ATTR-CM.
received a misdiagnosis; of those 76% and 75%,
respectively,   received    treatment     for   the   mis-   CLINICAL SCENARIOS AND
diagnosed condition (26). Additionally, a recent study       “RED FLAGS” FOR ATTR-CM
from 2 European amyloidosis centers showed that
35% of ATTRwt patients had been previously mis-              A proposed disease identiﬁcation framework, estab-
diagnosed with other conditions, with hypertensive           lished by an international panel of 11 amyloidosis
heart disease being the most frequent misdiagnosis           experts, is presented here. A list of clinical scenarios
(27). The result of misdiagnosis is, therefore, not only     and red ﬂags were proposed and considered by a
a prolonged time to appropriate patient management           working    group      of   experts     in   the    ﬁeld.    Their
                                                                                                                             PFE000177
                   Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 38 of 52
712          Witteles et al.                                                                                      JACC: HEART FAILURE VOL. 7, NO. 8, 2019

             Screening Recommendations for ATTR-CM                                                                                         AUGUST 2019:709–16




                                                                                            likely higher than initially thought (15), bone scin-
      F I G U R E 1 Further Evidence to Support a Suspicion of ATTR-CM
                                                                                            tigraphy represents a low-cost, low-impact diagnostic
                                                                                            test (14), and there is now a drug approved by the FDA
                                                                                            and in other countries with proven efﬁcacy and safety
                                                                                            in a phase III clinical trial (18,19), with others in
                                                                                            development     (1).    Therefore,        a   broad   screening
                                                                                            approach to identify ATTR-CM is recommended
                                                                                            within certain clinical scenarios (Central Illustration).

                                                                                            CLINICAL SCENARIOS THAT WOULD
                                                                                            WARRANT SCREENING FOR ATTR-CM

                                                                                            The most common symptom of ATTR-CM is HF (1).
                                                                                            Increased wall thickness caused by amyloid ﬁbril
                                                                                            deposition is a prominent characteristic of ATTR-CM
                                                                                            (4) and can lead to ventricular stiffening and left
                                                                                            ventricle diastolic dysfunction. One study showed
                                                                                            that, in a cohort of 120 Caucasian patients aged $60
                                                                                            years   with     increased         left       ventricular   wall
                                                                                            thickness $12 mm admitted for HFpEF, 13.3% suf-
                                                                                            fered from ATTRwt (11).
                                                                                              A signiﬁcant male predominance has been reported
                                                                                            in both ATTRwt (approximately 85% to 95%) and
                                                                                            ATTRm, with a clear association between increased
                                                                                            age and both ATTRwt and the most common types of
                                                                                            ATTRm mutations (23,30,31). More recent ﬁndings
                                                                                            have also suggested that a wider age range might be
                                                                                            affected, as well as a higher proportion of female
                                                                                            patients than previously recognized (13,27). As an
                                                                                            example    of   the     recently     recognized       increased
                                                                                            involvement among women is that in the above-
                                                                                            mentioned HFpEF cohort, 50% of identiﬁed ATTRwt
                                                                                            patients were female (11).
                                                                                              Furthermore, in a cohort of predominantly male
                                                                                            Caucasian patients (76%) with increased left ventric-
                                                                                            ular wall thickness $15 mm, ATTRm was found
      “Red ﬂags” that further support the possibility of an underlying ATTR-CM. ATTR-CM ¼
                                                                                            in 7.6% of patients older than 55 years, including
      transthyretin amyloid cardiomyopathy; CMR ¼ cardiac magnetic resonance imaging;
      EKG ¼ electrocardiogram.                                                              only 1.6% of patients aged 55 to 64 years, but 11.1%
                                                                                            and 11.3% of patients aged 65 to 74 years and 75 to
                                                                                            84 years, respectively (32). Therefore, screening sus-
                                                                                            pected individuals older than the age of 65 years with
                           subsequent discussions evaluated the language used
                                                                                            increased left ventricular wall thickness is particu-
                           to describe the clinical scenarios, their suitability for
                                                                                            larly recommended.
                           reﬂecting an underlying ATTR-CM, and usefulness to
                                                                                              Based on these values, the expert panel believe
                           raise suspicion to deﬁne patient characteristics that
                                                                                            that the clinical scenarios of increased wall thickness
                           would warrant screening for ATTR-CM (Central
                                                                                            with either HF or red ﬂag signs/symptoms (see below)
                           Illustration), and additional red ﬂags that may help
                                                                                            in men older than 65 years or women older than 70
                           to further heighten suspicion or support the possi-
                                                                                            years are expected to represent a signiﬁcant rate of
                           bility of an underlying ATTR-CM as part of general
                                                                                            diagnosis, supporting the investigation of disease
                           clinical practice (Figure 1).
                                                                                            etiology through screening of these patients.
                               When developing a screening tool to aid in the
                           recognition of a disease, one should consider the                RED FLAGS FOR ATTR-CM
                           disease prevalence; the ease, impact, and accuracy of
                           diagnostic testing; and the potential for effective              Clinical clues or red ﬂags that should further heighten
                           treatment. In the case of ATTR-CM, prevalence is                 suspicion or alert clinicians to the possibility of
                                                                                                                                  PFE000178
             Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 39 of 52
JACC: HEART FAILURE VOL. 7, NO. 8, 2019                                                                                             Witteles et al.       713
AUGUST 2019:709–16                                                                                   Screening Recommendations for ATTR-CM




ATTR-CM as an underlying condition are listed in
                                                              F I G U R E 2 Achieving a Noninvasive Diagnosis of ATTR-CM
Figure 1. The presence of any of these red ﬂags
together with increased left ventricular wall thickness
should lead to screening as described in Figure 2.
ECHOCARDIOGRAPHY. Echocardiography           revealing
a reduction in longitudinal strain with relative apical
sparing can help to distinguish cardiac amyloidosis
from other causes of increased left ventricular wall
thickness (33).
ELECTROCARDIOGRAPHY. Another clue to cardiac
amyloidosis is the discrepancy between left ventric-
ular wall thickness and QRS voltages on a standard
12-lead electrocardiogram (EKG); although low volt-
ages on an EKG in the setting of increased left
ventricular wall thickness is a classic feature of car-
diac amyloidosis, many ATTR-CM patients do not
have frankly low voltages, but instead have a
discrepancy between the presence of left ventricular
hypertrophy on imaging with normal, or low-normal,
voltages on EKG (3,4).
  Atrioventricular block is another indicative feature
of ATTR-CM and may be seen in up to 22% of patients
with cardiac amyloidosis (34). Cardiac conduction
                                                              Within a deﬁned population of at-risk individuals, diagnosis of ATTR-CM can be achieved
abnormalities may be the ﬁrst manifestation of
                                                              noninvasively through a combination of scintigraphy and testing for light-chain
ATTR-CM, and amyloid inﬁltration of the sinus and
                                                              amyloidosis. ATTR ¼ transthyretin; ATTR-CM ¼ transthyretin amyloid cardiomyopathy;
atrioventricular nodes may necessitate pacemaker              99m
                                                                 TC-DPD ¼ 99mTc-labeled 3,3-diphosphono-1,2-propanodicarboxylic acid;         99m
                                                                                                                                                    TC-
implantation (1). A recent referral for a pacemaker for       PYP ¼ 99mTc-labeled pyrophosphate;    99m
                                                                                                          TC-HMDP ¼   99m
                                                                                                                            Tc-labeled hydroxy-
atrioventricular block, in the presence of left ven-          methylene diphosphonate.

tricular hypertrophy, should therefore raise clinical
suspicion of ATTR-CM.
CARDIAC     MAGNETIC       RESONANCE. Suspicion      for   the form of orthostatic hypotension, diarrhea/con-
hypertrophic cardiomyopathy with evidence of inﬁl-         stipation and erectile dysfunction, and eye involve-
trative features, such as pericardial effusion, atrio-     ment such as glaucoma, intravitreal deposition, and
ventricular block, interatrial septal and valvular         scalloped pupils, may be present in ATTRm (1). Carpal
thickening, and apical sparing of longitudinal strain      tunnel syndrome, lumbar spinal stenosis, and bicep
are all suggestive of ATTR-CM (3). Myocardial depo-        tendon rupture are all common extracardiac mani-
sition of amyloid ﬁbrils increases the extracellular       festations in wild-type ATTR-CM. Bilateral carpal
volume and results in the accumulation of exogenous        tunnel syndrome is often 1 of the earliest indicators of
gadolinium contrast, seen with cardiac magnetic            ATTR-CM, is the most common noncardiac manifes-
resonance (CMR) (3,4). Marked extracellular volume         tation (1,17,24), and can precede clinical HF by several
expansion, abnormal nulling time for the myocar-           years (2). A recent study found it present in approx-
dium, and diffuse late gadolinium enhancement on           imately 50% of individuals with ATTRwt 5 to 7 years
CMR are, especially in combination, highly suspicious      before diagnosis (36). Lumbar spinal stenosis and
of ATTR-CM.                                                traumatic bicep tendon rupture have also been iden-
SYSTEMIC SYMPTOMS. The coexistence of systemic             tiﬁed as clinical manifestations of extracardiac amy-
symptoms involving the peripheral and/or autonomic         loid deposition in ATTRwt (1,37,38).
nervous system along with cardiac dysfunction are          BIOMARKERS. Serum              troponin        levels   are        often
important clues to the presence of ATTR-CM (17) —          persistently elevated (2), and, in the absence of an
although this is less common in ATTRm patients with        apparently severe cardiomyopathy on echocardio-
the valine 122 isoleucine mutation (7), which is           gram, should raise suspicion of ATTR-CM. N-terminal
prevalent in the United States (35). Bilateral sensory-    pro-B-type natriuretic peptide is also nearly always
motor polyneuropathy that begins in the lower limbs        elevated in cases of cardiac amyloidosis (1,2), often
and follows an ascending pattern, dysautonomia in          disproportionately for the degree of HF.
                                                                                                                               PFE000179
                    Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 40 of 52
714           Witteles et al.                                                                                                          JACC: HEART FAILURE VOL. 7, NO. 8, 2019

              Screening Recommendations for ATTR-CM                                                                                                        AUGUST 2019:709–16




                                                                                                                     in bone scintigraphy can occur in approximately 30%
 T A B L E 1 Serum and Urine Tests to Rule Out AL Amyloidosis*
                                                                                                                     of patients with AL amyloidosis, which can confound
       Test              What Does it Detect?                Most Sensitive Test for:            Normal Range        the distinction between cardiac amyloidosis etiol-
  SPIE†            Clonal immunoglobulin               Conﬁrming clonal                         No M-spike           ogies. As the survival of untreated patients with AL
                      and/or clonal light chain           immunoglobulin production                present
                                                                                                                     amyloidosis   with   cardiac    involvement    may     be
  UPIE†            Clonal immunoglobulin               Conﬁrming clonal light chain             No M-spike
                      and/or clonal light chain           production                               present           <6 months (5), and given the availability of disease
  Serum free     Ratio of serum kappa:lambda Detecting low-level clonal light Kappa:lambda                           modifying therapies for AL amyloidosis (2), ruling out
     light chain    light chains                chain production; clonality      ratio ¼
     assay                                      assumed if ratio is far from 1:1 0.26–1.65‡                          this disease should be considered a clinical priority.
                                                                                                                     This can be achieved through measuring the propor-
  *If any of these tests are abnormal, bone scintigraphy should not be used to make the diagnosis of ATTR            tion of kappa:lambda light chains with the serum free
  amyloidosis, and biopsy is recommended. †SPIE and UPIE are more sensitive than protein electrophoresis without
  immunoﬁxation and should be ordered as the preferred tests. ‡In patients with kidney disease, mild elevations in   light chain assay, and testing for immunoﬁxation
  the kappa:lambda ratio are frequently encountered. In the setting of a normal SPIE/UPIE, a kappa:lambda ratio up
  to 2.5 can typically be considered normal.
                                                                                                                     electrophoresis of serum and urine. The combination
    AL ¼ light-chain; ATTR ¼ transthyretin amyloidosis; SPIE ¼ serum protein electrophoresis with immunoﬁx-          of serum and urine immunoﬁxation and quantiﬁca-
  ation; UPIE ¼ urine protein electrophoresis with immunoﬁxation.
                                                                                                                     tion of serum free light chains has a 99% sensitivity
                                                                                                                     for identifying AL amyloidosis (3). Serum and urine
                             ACHIEVING A DEFINITIVE DIAGNOSIS                                                        protein electrophoresis should always be performed
                             OF ATTR-CM                                                                              with immunoﬁxation to increase the sensitivity of the
                                                                                                                     assays for detecting low-level monoclonal proteins
                             Once ATTR-CM is suspected, a timely, deﬁnitive                                          (Table 1). In the absence of a detectable monoclonal
                             diagnosis is recommended. On average, ATTR-CM                                           protein or an abnormal serum free light chain ratio,
                             patients have an approximate survival of 3 to 5                                         the speciﬁcity of bone scintigraphy for ATTR-CM is
                             years from diagnosis (39), with the median survival                                     100% (15).
                             time in ATTRm ranging from 26 to 62 months                                              BIOPSY. Traditionally,   a     deﬁnitive   diagnosis   of
                             (35,40,41), and the median survival time in ATTRwt                                      amyloidosis has been obtained through tissue biopsy
                             ranging from 43 to 67 months from diagnosis                                             stained with Congo red, which shows pathogno-
                             (13,30,31,35,40) and 73 months from symptom onset                                       monic green birefringence of amyloid deposits when
                             (31). Features ascertained from electrocardiography,                                    viewed under polarized light (3,15). Although the
                             echocardiography, CMR, and cardiac biomarkers are                                       historic gold standard for diagnosis of cardiac
                             routinely used to identify cardiac abnormalities (3),                                   amyloidosis was through endomyocardial biopsy
                             and neurologic, ophthalmologic, and gastrointestinal                                    (4,7), this invasive approach requires expertise and
                             assessments can help to identify noncardiac symp-                                       carries potential risks (43). Extracardiac biopsy
                             toms (7). A diagnosis can and should be achieved as                                     specimens, such as abdominal fat pad, can yield a
                             soon as possible once suspicion has been raised, and                                    diagnosis in some patients, but the diagnostic accu-
                             noninvasive approaches to deﬁnitively diagnose                                          racy can be particularly low in ATTR amyloidosis due
                             ATTR-CM are available (Figure 2).                                                       to a high false-negative rate (3,44). Currently, his-
                             BONE SCINTIGRAPHY. Bone scintigraphy is a highly                                        tologic conﬁrmation is still needed in cases where
                             sensitive imaging technique that is used to evaluate                                    both bone scintigraphy and tests for monoclonal
                             the distribution of active bone formation in the body                                   protein (suggestive of possible AL amyloidosis) are
                             (42). Scintigraphy with technetium (Tc)-labelled                                        abnormal, to conﬁrm and type amyloid deposits by
                             bisphosphonates localizes to TTR cardiac amyloid de-                                    immunohistochemistry or mass spectrometry. Given
                             posits, although the molecular basis for this remains                                   that between approximately 2% to 8% of the general
                             unknown (15). 99mTc-labeled 3,3-diphosphono-1,2-                                        population older than 65 years of age exhibit ﬁnd-
                             propanodicarboxylic acid, 99mTc-labeled pyrophos-                                       ings compatible with monoclonal gammopathy of
                             phate,          and        99mTc-labeled                hydroxymethylene                undetermined signiﬁcance (45), this is not a rare
                             diphosphonate have all shown high sensitivity and                                       scenario in the evaluation of a patient with sus-
                             speciﬁcity for imaging cardiac TTR amyloid (15). The                                    pected ATTRwt amyloidosis. We recommend mass
                             sensitivity of a positive scan alone for detecting TTR                                  spectrometry as the preferred method for amyloid
                             amyloid deposits was >99%, with a speciﬁcity of 86%                                     typing in most cases, as immunohistochemistry
                             in a large international study with more than 1,200                                     ﬁndings are often subtle and can be misinterpreted if
                             individuals. False-positive results were found mostly                                   not in very experienced hands (46).
                             in AL amyloidosis patients (15).
                                                                                                                     GENETIC TESTING. Given that it is not possible to
                             RULING OUT AL AMYLOIDOSIS. Gillmore et al. (15)                                         reliably distinguish between ATTRm and ATTRwt
                             have shown that cardiac localization of radiotracer                                     by clinical or histologic techniques, TTR gene
                                                                                                                                                       PFE000180
                  Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 41 of 52
JACC: HEART FAILURE VOL. 7, NO. 8, 2019                                                                                                                          Witteles et al.   715
AUGUST 2019:709–16                                                                                                                Screening Recommendations for ATTR-CM




sequencing is recommended for the deﬁnitive diag-                                series of clinical scenarios and clues that should raise
nosis in all forms of conﬁrmed ATTR-CM (1).                                      suspicion of ATTR-CM, and diagnostic approaches,
                                                                                 have been outlined.
CONCLUSIONS
                                                                                 ACKNOWLEDGMENTS The authors thank Dr. Arthur

ATTR-CM represents a signiﬁcant burden to patients                               Pollak for his contribution. Medical writing support
and health care systems alike, particularly as it is                             was provided by Ivan Rattray of Synergy Medical
associated with protracted diagnosis, or misdiag-                                Communications UK and was funded by Pﬁzer. This
nosis, leading to delays in the application of appro-                            manuscript was developed based on discussions at an
priate management strategies. Generally low levels of                            expert scientiﬁc meeting. Each author of this manu-
disease awareness coupled with heterogeneity of                                  script received an honorarium from Pﬁzer for their
clinical manifestations have resulted in suboptimal                              participation in this scientiﬁc meeting; however, the
recognition and identiﬁcation of ATTR-CM. Tradi-                                 authors were not paid for their work developing the
tional, invasive diagnostic tools are no longer deemed                           manuscript and views and opinions expressed are
necessary to achieve deﬁnitive diagnosis for most                                solely those of the authors.
patients, owing to the diagnostic accuracy of bone
scintigraphy. Given the recent approval of tafamidis                             ADDRESS FOR CORRESPONDENCE: Dr. Pablo Garcia-
by the FDA and in other countries based on a positive                            Pavia,        Department             of       Cardiology,           Hospital
ATTR-CM phase III trial, with further promising                                  Universitario Puerta de Hierro, Manuel de Falla, 2.
therapies in development, it is important to correctly                           Majadahonda,               Madrid         28222,       Spain.         E-mail:
identify patients. Within this current framework, a                              pablogpavia@yahoo.es.



REFERENCES

1. González-López E, López-Sainz Á, Garcia-           transthyretin (TTR) V122I allele in 14333 African-     mediated amyloidosis. FDA News Release May 06,
Pavia P. Diagnosis and treatment of transthyretin     Americans. Amyloid 2015;22:171–4.                      2019. Available at: https://www.fda.gov/news-
cardiac amyloidosis. Progress and hope. Rev Esp                                                              events/press-announcements/fda-approves-new-
                                                      11. González-López E, Gallego-Delgado M, Guzzo-
Cardiol (Engl Ed) 2017;70:991–1004.                                                                          treatments-heart-disease-caused-serious-rare-
                                                      Merello G, et al. Wild-type transthyretin
                                                                                                             disease-transthyretin-mediated. Accessed May
2. Donnelly JP, Hanna M. Cardiac amyloidosis: an      amyloidosis as a cause of heart failure with pre-
                                                                                                             10, 2019.
update on diagnosis and treatment. Cleve Clin J       served ejection fraction. Eur Heart J 2015;36:
Med 2017;84:12–26.                                    2585–94.                                               20. Judge DP, Falk RH, Maurer MS, et al. Trans-
                                                                                                             thyretin stabilization by AG10 in symptomatic
3. Maurer MS, Elliott P, Comenzo R, Semigran M,       12. Tanskanen M, Peuralinna T, Polvikoski T, et al.
                                                                                                             transthyretin amyloid cardiomyopathy. J Am Coll
Rapezzi C. Addressing common questions                Senile systemic amyloidosis affects 25% of the
                                                                                                             Cardiol 2019 Mar 12 [E-pub ahead of print].
encountered in the diagnosis and management of        very aged and associates with genetic variation in
cardiac amyloidosis. Circulation 2017;135:1357–77.    alpha2-macroglobulin and tau: a population-            21. Adams D, Gonzalez-Duarte A, O’Riordan WD,
                                                      based autopsy study. Ann Med 2008;40:232–9.            et al. Patisiran, an RNAi therapeutic, for hereditary
4. Siddiqi OK, Ruberg FL. Cardiac amyloidosis: an                                                            transthyretin amyloidosis. N Engl J Med 2018;379:
update on pathophysiology, diagnosis, and treat-      13. Grogan M, Scott CG, Kyle RA, et al. Natural
                                                                                                             11–21.
ment. Trends Cardiovasc Med 2018;28:10–21.            history of wild-type transthyretin cardiac
                                                      amyloidosis and risk stratiﬁcation using a novel       22. Solomon SD, Adams D, Kristen A, et al. Effects
5. Sperry BW, Ikram A, Hachamovitch R, et al.         staging system. J Am Coll Cardiol 2016;68:             of patisiran, an RNA interference therapeutic, on
Efﬁcacy of chemotherapy for light-chain               1014–20.                                               cardiac parameters in patients with hereditary
amyloidosis in patients presenting with symp-                                                                transthyretin-mediated amyloidosis: an analysis of
tomatic heart failure. J Am Coll Cardiol 2016;67:     14. Papantoniou V, Valsamaki P, Kastritis S, et al.
                                                                                                             the APOLLO study. Circulation 2019;139:431–43.
2941–8.                                               Imaging of cardiac amyloidosis by 99mTc-PYP
                                                      scintigraphy. Hell J Nucl Med 2015;18:42–50.           23. Maurer MS, Hanna M, Grogan M, et al. Geno-
6. Arbustini E, Merlini G. Early identiﬁcation of                                                            type and phenotype of transthyretin cardiac
                                                      15. Gillmore JD, Maurer MS, Falk RH, et al. Non-
transthyretin-related hereditary cardiac amyloid-                                                            amyloidosis: THAOS (Transthyretin Amyloid
                                                      biopsy diagnosis of cardiac transthyretin
osis. J Am Coll Cardiol Cardiovasc Img 2014;7:                                                               Outcome Survey). J Am Coll Cardiol 2016;68:
                                                      amyloidosis. Circulation 2016;133:2404–12.
511–4.                                                                                                       161–72.
                                                      16. Mohty D, Damy T, Cosnay P, et al. Cardiac
7. Rapezzi C, Lorenzini M, Longhi S, et al. Cardiac                                                          24. Papoutsidakis N, Miller EJ, Rodonski A,
                                                      amyloidosis: updates in diagnosis and manage-
amyloidosis: the great pretender. Heart Fail Rev                                                             Jacoby D. Time course of common clinical mani-
                                                      ment. Arch Cardiovasc Dis 2013;106:528–40.
2015;20:117–24.                                                                                              festations in patients with transthyretin cardiac
                                                      17. Gertz MA, Benson MD, Dyck PJ, et al. Diag-         amyloidosis: delay from symptom onset to diag-
8. Ando Y, Coelho T, Berk JL, et al. Guideline of
                                                      nosis, prognosis, and therapy of transthyretin         nosis. J Card Fail 2018;24:131–3.
transthyretin-related hereditary amyloidosis for
                                                      amyloidosis. J Am Coll Cardiol 2015;66:2451–66.
clinicians. Orphanet J Rare Dis 2013;8:31.                                                                   25. Amyloidosis Research Consortium. Voice of the
                                                      18. Maurer MS, Schwartz JH, Gundapaneni B, et al.      Patient. Available at: https://www.arci.org/voice-
9. Kato-Motozaki Y, Ono K, Shima K, et al.            Tafamidis treatment for patients with trans-           of-the-patient/. Accessed November 2018.
Epidemiology of familial amyloid polyneuropathy       thyretin amyloid cardiomyopathy. N Engl J Med
                                                                                                             26. Lousada I, Maurer M, Warner M, Guthrie S,
in Japan: identiﬁcation of a novel endemic focus.     2018;379:1007–16.
                                                                                                             Hsu K, Grogan M. Amyloidosis research con-
J Neurol Sci 2008;270:133–40.
                                                      19. U.S. Food and Drug Administration. FDA             sortium cardiac amyloidosis survey: results from
10. Jacobsen DR, Alexander AA, Tagoe C,               approves new treatments for heart disease              patients with ATTR amyloidosis and their care-
Buxbaum JN. Prevalence of the amyloidogenic           caused by a serious rare disease, transthyretin        givers. Orphanet J Rare Dis 2017;2 suppl 1:P7.


                                                                                                                                                            PFE000181
            Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 42 of 52
716   Witteles et al.                                                                                                             JACC: HEART FAILURE VOL. 7, NO. 8, 2019

      Screening Recommendations for ATTR-CM                                                                                                                 AUGUST 2019:709–16




                    27. González-López E, Gagliardi C, Dominguez F,        34. Huang J, Zhao S, Chen Z, et al. Contribution of    wild-type and V122I transthyretin in older adults
                    et al. Clinical characteristics of wild-type trans-    electrocardiogram in the differentiation of cardiac    referred to an academic medical center. Aging
                    thyretin cardiac amyloidosis: disproving myths.        amyloidosis and nonobstructive hypertrophic car-       Health 2013;9:229–35.
                    Eur Heart J 2017;38:1895–904.                          diomyopathy. Int Heart J 2015;56:522–6.
                                                                                                                                  42. Van den Wyngaert T, Strobel K, Kampen WU,
                    28. Medscape. Transthyretin-Related Amyloidosis.       35. Ruberg FL, Berk JL. Transthyretin (TTR)            et al. The EANM practice guidelines for bone
                    Available at: https://emedicine.medscape.com/          cardiac amyloidosis.       Circulation   2012;126:     scintigraphy. Eur J Nucl Med Mol Imaging 2016;
                    article/335301. Accessed November 2018.                1286–300.                                              43:1723–38.

                    29. Aus dem Siepen F, Hein S, Bauer R, et al.          36. Nakagawa M, Sekijima Y, Yazaki M, et al. Car-      43. Sławek S, Araszkiewicz A, Gaczkowska A, et al.
                    Standard heart failure medication in cardiac           pal tunnel syndrome: a common initial symptom          Endomyocardial biopsy via the femoral access —
                    transthyretin amyloidosis: useful or harmful?          of systemic wild-type ATTR (ATTRwt) amyloidosis.       still safe and valuable diagnostic tool. BMC Car-
                    Amyloid 2017;24:132–3.                                 Amyloid 2016;23:58–63.                                 diovasc Disord 2016;16:222.

                    30. Connors LH, Sam F, Skinner M, et al. Heart         37. Geller HI, Singh A, Alexander KM, Mirto TM,        44. Quarta CC, Gonzalez-Lopez E, Gilbertson JA,
                    failure resulting from age-related cardiac amyloid     Falk RH. Association between ruptured distal bi-       et al. Diagnostic sensitivity of abdominal fat
                    disease associated with wild-type transthyretin: a     ceps tendon and wild-type transthyretin cardiac        aspiration in cardiac amyloidosis. Eur Heart J 2017;
                    prospective, observational cohort study. Circula-      amyloidosis. JAMA 2017;318:962–3.                      38:1905–8.
                    tion 2016;133:282–90.
                                                                                                                                  45. Kyle RA, Therneau TM, Rajkumar SV, et al.
                                                                           38. Westermark P, Westermark GT, Suhr OB,
                    31. Pinney JH, Whelan CJ, Petrie A, et al. Senile                                                             Prevalence of monoclonal gammopathy of unde-
                                                                           Berg S. Transthyretin-derived amyloidosis: prob-
                    systemic amyloidosis: clinical features at presen-                                                            termined signiﬁcance. N Engl J Med 2006;354:
                                                                           ably a common cause of lumbar spinal stenosis.
                    tation and outcome. J Am Heart Assoc 2013;2:                                                                  1362–9.
                                                                           Ups J Med Sci 2014;119:223–8.
                    e000098.
                                                                                                                                  46. Rezk T, Gilbertson JA, Mangione PP, et al. The
                                                                           39. Dungu JN, Anderson LJ, Whelan CJ,
                    32. Damy T, Costes B, Hagège AA, et al. Preva-                                                                complementary role of histology and proteomics
                                                                           Hawkins PN. Cardiac transthyretin amyloidosis.
                    lence and clinical phenotype of hereditary trans-                                                             for diagnosis and typing of systemic amyloidosis.
                                                                           Heart 2012;98:1546–54.
                    thyretin amyloid cardiomyopathy in patients with                                                              J Pathol Clin Res 2019 Feb 11 [E-pub ahead of
                    increased left ventricular wall thickness. Eur Heart   40. Connors LH, Doros G, Sam F, Badiee A,              print].
                    J 2016;37:1826–34.                                     Seldin DC, Skinner M. Clinical features and survival
                                                                           in senile systemic amyloidosis: comparison to fa-
                    33. Phelan D, Collier P, Thavendiranathan P, et al.
                                                                           milial transthyretin   cardiomyopathy.     Amyloid
                    Relative apical sparing of longitudinal strain using
                                                                           2011;18:157–9.
                    two-dimensional speckle-tracking echocardiogra-                                                               KEY WORDS amyloidosis, cardiomyopathy,
                    phy is both sensitive and speciﬁc for the diagnosis    41. Givens RC, Russo C, Green P, Maurer MS.            diagnosis, identiﬁcation, transthyretin
                    of cardiac amyloidosis. Heart 2012;98:1442–8.          Comparison of cardiac amyloidosis due to               amyloid




                                                                                                                                                     PFE000182
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 43 of 52


                  new england
                         The
              journal of medicine
               established in 1812                     September 13, 2018                            vol. 379       no. 11



  Tafamidis Treatment for Patients with Transthyretin Amyloid
                       Cardiomyopathy
    Mathew S. Maurer, M.D., Jeffrey H. Schwartz, Ph.D., Balarama Gundapaneni, M.S., Perry M. Elliott, M.D.,
  Giampaolo Merlini, M.D., Ph.D., Marcia Waddington‑Cruz, M.D., Arnt V. Kristen, M.D., Martha Grogan, M.D.,
       Ronald Witteles, M.D., Thibaud Damy, M.D., Ph.D., Brian M. Drachman, M.D., Sanjiv J. Shah, M.D.,
            Mazen Hanna, M.D., Daniel P. Judge, M.D., Alexandra I. Barsdorf, Ph.D., Peter Huber, R.Ph.,
  Terrell A. Patterson, Ph.D., Steven Riley, Pharm.D., Ph.D., Jennifer Schumacher, Ph.D., Michelle Stewart, Ph.D.,
          Marla B. Sultan, M.D., M.B.A., and Claudio Rapezzi, M.D., for the ATTR-ACT Study Investigators*​​

                                                           a bs t r ac t

BACKGROUND
Transthyretin amyloid cardiomyopathy is caused by the deposition of transthyretin amy-            The authors’ affiliations are listed in the
loid fibrils in the myocardium. The deposition occurs when wild-type or variant trans-            Appendix. Address reprint requests to
                                                                                                  Dr. Maurer at Columbia University Irving
thyretin becomes unstable and misfolds. Tafamidis binds to transthyretin, preventing              Medical Center, 622 W. 168th St., PH 12
tetramer dissociation and amyloidogenesis.                                                        Stem Rm. 134, New York, NY 10032, or at
                                                                                                 ­msm10@​­cumc​.­columbia​.­edu.
METHODS
                                                                                                 *The complete list of the ATTR-ACT Study
In a multicenter, international, double-blind, placebo-controlled, phase 3 trial, we              Investigators is provided in the Supple-
randomly assigned 441 patients with transthyretin amyloid cardiomyopathy in a 2:1:2               mentary Appendix, available at NEJM.org.
ratio to receive 80 mg of tafamidis, 20 mg of tafamidis, or placebo for 30 months.               This article was published on August 27,
In the primary analysis, we hierarchically assessed all-cause mortality, followed by             2018, at NEJM.org.
frequency of cardiovascular-related hospitalizations according to the Finkelstein–               N Engl J Med 2018;379:1007-16.
Schoenfeld method. Key secondary end points were the change from baseline to                     DOI: 10.1056/NEJMoa1805689
month 30 for the 6-minute walk test and the score on the Kansas City Cardiomyopathy              Copyright © 2018 Massachusetts Medical Society.

Questionnaire–Overall Summary (KCCQ-OS), in which higher scores indicate better
health status.
RESULTS
In the primary analysis, all-cause mortality and rates of cardiovascular-related hos-
pitalizations were lower among the 264 patients who received tafamidis than among
the 177 patients who received placebo (P<0.001). Tafamidis was associated with lower
all-cause mortality than placebo (78 of 264 [29.5%] vs. 76 of 177 [42.9%]; hazard ratio,
0.70; 95% confidence interval [CI], 0.51 to 0.96) and a lower rate of cardiovascular-
related hospitalizations, with a relative risk ratio of 0.68 (0.48 per year vs. 0.70 per year;
95% CI, 0.56 to 0.81). At month 30, tafamidis was also associated with a lower rate of
decline in distance for the 6-minute walk test (P<0.001) and a lower rate of decline
in KCCQ-OS score (P<0.001). The incidence and types of adverse events were similar
in the two groups.
CONCLUSIONS
In patients with transthyretin amyloid cardiomyopathy, tafamidis was associated
with reductions in all-cause mortality and cardiovascular-related hospitalizations
and reduced the decline in functional capacity and quality of life as compared with
placebo. (Funded by Pfizer; ATTR-ACT ClinicalTrials.gov number, NCT01994889.)

                                n engl j med 379;11   nejm.org   September 13, 2018                                                        1007
                                           The New England Journal of Medicine
                                                                                                               PFE000183
            Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                             Copyright © 2018 Massachusetts Medical Society. All rights reserved.
       Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 44 of 52
                                     The   n e w e ng l a n d j o u r na l      of   m e dic i n e




         T
                 ransthyretin amyloid cardiomy­                       inflammatory drug activity that binds to the thy-
                 opathy is a life-threatening disease charac-         roxine-binding sites of transthyretin with high af-
                 terized by the accumulation of amyloid fi-           finity and selectivity and inhibits the dissociation
         brils composed of misfolded transthyretin protein            of tetramers into monomers. Tafamidis has been
         in the heart.1 Misfolded monomers or oligomers               shown to slow the progression of peripheral neu-
         of transthyretin are deposited in the myocardium,            rologic impairment in transthyretin amyloid poly-
         leading to cardiomyopathy and symptoms of heart              neuropathy.16
         failure, including dyspnea, fatigue, orthostatic hy-            With respect to transthyretin amyloid cardio-
         potension, and syncope.2 Infiltration of the con-            myopathy, a phase 2, open-label trial involving
         duction system can lead to bundle-branch block,              31 patients showed that tafamidis (20 mg daily)
         atrioventricular block, sinoatrial disease, and atrial       stabilized transthyretin and had an acceptable
         fibrillation.                                                safety profile.17 A single-center, nonrandomized
             Transthyretin amyloid cardiomyopathy is a late-          study showed an association between tafamidis
         onset disease; symptoms are predominately mani-              and improved survival.18 The Transthyretin Amyloi-
         fested in male patients 60 years of age or older.2           dosis Cardiomyopathy Clinical Trial (ATTR-ACT)19
         The condition can be inherited as an autosomal               was designed to determine the efficacy and safety
         dominant trait caused by pathogenic mutations                of tafamidis in patients with hereditary and wild-
         in the transthyretin gene TTR (ATTRm) or by the              type transthyretin amyloid cardiomyopathy.
         deposition of wild-type transthyretin protein
         (ATTRwt), previously called senile systemic amy-                                   Me thods
         loidosis.3 There are more than 120 pathogenic
         mutations in TTR that result in a variable pheno-            Trial Oversight
         typic presentation.2,3 Although the prevalence of            ATTR-ACT was a phase 3, multicenter, interna-
         ATTRwt is uncertain, studies that use an approach            tional, parallel-design, placebo-controlled, double-
         to diagnosis that is not based on biopsy4,5 have             blind, randomized trial. Details of the trial have
         reported a prevalence of 13% among patients with             been described previously.19 The trial was over-
         heart failure with a preserved ejection fraction,6           seen by a steering committee that included inves-
         16% among patients undergoing transcatheter                  tigators and the sponsor. ATTR-ACT was approved
         aortic-valve replacement for severe aortic steno-            by the independent review board or ethics com-
         sis,7 and 5% among patients with presumed hy-                mittee at each participating site and was con-
         pertrophic cardiomyopathy.8 Treatments have been             ducted in accordance with the provisions of the
         limited to supportive care, with no guideline-rec-           Declaration of Helsinki and the International
         ommended treatment. Median survival in untreat-              Conference on Harmonisation Good Clinical Prac-
         ed patients is reported to be 2.5 years after diag-          tice guidelines. All patients provided written in-
         nosis for ATTRm caused by the TTR Val122Ile                  formed consent. The trial was designed by the
         mutation and 3.6 years for ATTRwt.9,10 Death in              sponsor in collaboration with clinicians with expe-
         most patients is from cardiac causes, including              rience in the treatment of transthyretin amyloid
         sudden death and heart failure.9                             cardiomyopathy. Investigators collected and held
             Transthyretin is a 127-amino acid, 55-kD pro-            the data in a blinded fashion until the data were
         tein that is primarily synthesized in the liver and          analyzed centrally by the sponsor. An external
         transports thyroxine and retinol-binding protein-            data and safety monitoring board was responsi-
         retinol (vitamin A) complex.11,12 Fibrillogenesis oc-        ble for monitoring patient safety and conducted
         curs when the tetrameric structure of the trans-             unblinded reviews of cumulative trial data. An
         thyretin protein dissociates into intermediates,             independent, end-point adjudication committee,
         which misassemble into soluble oligomers,                    whose members were also unaware of the trial-
         protofilaments, and amyloid fibrils.13 Kelly and             group assignments, determined whether investi-
         colleagues discovered that a polymorphism in                 gator-reported events met the definition of dis-
         TTR that encodes the amino-acid substitution                 ease-related efficacy end points with the use of
         Thr119Met stabilized the protein in the context              predefined end-point criteria, thereby maintain-
         of a destabilizing pathogenic variant (Val30Met),            ing the scientific integrity of the trial. The sta-
         leading to the development of tafamidis,14,15 a              tistical analysis was performed by the sponsor,
         benzoxazole derivative lacking nonsteroidal anti-            and data tables were provided to the investiga-


1008                                       n engl j med 379;11   nejm.org   September 13, 2018

                                         The New England Journal of Medicine
                                                                                                             PFE000184
          Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                           Copyright © 2018 Massachusetts Medical Society. All rights reserved.
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 45 of 52
                    Tafamidis for Tr ansthyretin Amyloid Cardiomyopathy


tors. All authors participated in the interpreta-         divided by the square of the height in meters), or
tion of the data and vouch for the accuracy and           were receiving concurrent treatment with non-
completeness of the data and for the fidelity of          steroidal antiinflammatory drugs, tauroursode-
the trial to the protocol, available with the full        oxycholate, doxycycline, calcium-channel block-
text of this article at NEJM.org. The first author        ers, or digitalis.
wrote the first draft. All authors participated in
manuscript development and made the decision              Trial Design
to publish the results. Agreements between the            Patients were randomly assigned to receive 80 mg
sponsor of the trial, Pfizer, and the investigators       of tafamidis, 20 mg of tafamidis, or matching
included data confidentiality.                            placebo once daily in ratio of a 2:1:2. Stratifica-
                                                          tion was conducted according to TTR status (vari-
Patients                                                  ant or wild type) and baseline NYHA class. An
Patients between 18 and 90 years of age were              interactive Web-response system was used. The
eligible to participate in ATTR-ACT if they had           trial duration was 30 months, and on completion
transthyretin amyloid cardiomyopathy (ATTRwt              patients were offered enrollment in an extension
or ATTRm) confirmed by the presence of amyloid            study. Patients who had adverse events that may
deposits on analysis of biopsy specimens obtained         have been associated with treatment and may have
from cardiac and noncardiac sites (e.g., fat aspi-        affected adherence to the dosing regimen or con-
rate, gastrointestinal sites, salivary glands, or         tinued participation in the trial were given the
bone marrow) and, in patients without ATTRm,              option to receive a reduced dose (patients receiving
by the presence of transthyretin precursor pro-           a dose of 80 mg would instead receive a dose of
tein confirmed on immunohistochemical analy-              40 mg, and all others continued to receive the dose
sis, scintigraphy, or mass spectrometry. Cardiac          assigned at randomization).
involvement was confirmed by means of echocar-
diography, with an end-diastolic interventricular         Analysis Populations
septal wall thickness exceeding 12 mm; a history          The modified intention-to-treat analysis included
of heart failure, with at least one prior hospital-       all patients who were enrolled, received at least
ization for heart failure or clinical evidence of         one dose of tafamidis or placebo, with both pa-
heart failure (without hospitalization) manifested        tient and investigator unaware of group assign-
in signs or symptoms of volume overload or ele-           ment, and underwent at least one postbaseline
vated intracardiac pressures requiring treatment          efficacy evaluation (i.e., postbaseline hospital-
with a diuretic for improvement; an N-terminal            ization, study visit, or death). The safety analysis
pro-B-type natriuretic peptide (NT-proBNP) level          set included all enrolled patients who received at
greater than or equal to 600 pg per milliliter; and       least one dose of tafamidis or placebo. Because
a 6-minute walk-test distance exceeding 100 m.            all patients who were enrolled also fulfilled the
    Patients were excluded if any one of the fol-         three other criteria of the modified intention-to-
lowing criteria was met: they had, in the opinion         treat analysis, this analysis was effectively also an
of the investigator, heart failure that was not due       intention-to-treat analysis.
to transthyretin amyloid cardiomyopathy; New
York Heart Association (NYHA) class IV heart              Outcomes
failure; the presence of light-chain amyloidosis;         We hierarchically assessed all-cause mortality,
a history of liver or heart transplantation; an im-       followed by frequency of cardiovascular-related
planted cardiac device; previous treatment with           hospitalizations over the course of the 30-month
tafamidis; an estimated glomerular filtration rate        trial. This analysis compared the results of a
lower than 25 ml per minute per 1.73 m2 of body-          pooled tafamidis (80 mg and 20 mg) treatment
surface area; or liver transaminase levels exceed-        group with the placebo group. Key secondary end
ing two times the upper limit of the normal range.        points were change from baseline to month 30 in
Patients were also excluded if they had severe            both distance walked on the 6-minute walk test,20
malnutrition as defined by a modified body-mass           a measure of functional capacity, and the Kansas
index (mBMI) of less than 600, calculated as the          City Cardiomyopathy Questionnaire–Overall Sum-
serum albumin level in grams per liter multiplied         mary (KCCQ-OS) score,21 which assesses quality
by the conventional BMI (the weight in kilograms          of life. Scores range from 0 to 100, with lower


                               n engl j med 379;11   nejm.org   September 13, 2018                                        1009
                                          The New England Journal of Medicine
                                                                                                              PFE000185
           Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                            Copyright © 2018 Massachusetts Medical Society. All rights reserved.
       Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 46 of 52
                                         The   n e w e ng l a n d j o u r na l            of   m e dic i n e




                                                             548 Patients were screened



                                                                                                107 Were excluded
                                                                                                  94 Were not eligible
                                                                                                  13 Withdrew consent



                                                           441 Underwent randomization




                             264 Were assigned to pooled tafamidis                   177 Were assigned to placebo
                                 and had efficacy assessment                          and had efficacy assessment
                                  (intention-to-treat analysis)                        (intention-to-treat analysis)


             52 Discontinued study                                                                               54 Discontinued study
               30-mo vital status:                                                                                 30-mo vital status:
                 33 Died                                                                                             34 Died
                 19 Were alive                                                                                       20 Were alive
             39 Died during the study                                                                            38 Died during the study


                                   173 Completed the study                                 85 Completed the study



          Figure 1. Randomization, Evaluation, and Outcomes.
          The most common reasons that screened patients were not admitted to the trial were as follows: closure of enroll-
          ment (for patients with wild-type transthyretin protein), N-terminal pro-B-type natriuretic peptide level less than
          600 pg per milliliter, clinical instability, and an estimated glomerular filtration rate lower than 25 ml per minute per
          1.73 m2 of body-surface area. Among patients assigned to receive tafamidis who did not complete the trial, 25 were
          no longer willing to participate, 17 had adverse events, 6 underwent organ transplantation, 2 had implantation of a
          cardiac mechanical assist device (CMAD), 1 was lost to follow-up, and 1 had a protocol violation. Among patients
          assigned to receive placebo, 37 were no longer willing to participate, 11 had an adverse event, 5 underwent organ
          transplantation, and 1 had a protocol violation. Vital status at 30 months was available and confirmed for all pa-
          tients who underwent randomization. The numbers shown do not depict the death count for the purpose of pri­
          mary analysis. Some reasons for discontinuation (i.e., heart transplantation and CMAD implantation) were treated
          as death in the primary analysis. The total number of actual deaths was 144.



         scores denoting poorer quality of life. Vital status we hierarchically assessed all-cause mortality, fol-
         at month 30 was assessed for all enrolled patients. lowed by frequency of cardiovascular-related hos-
                                                              pitalizations with the use of the Finkelstein–
         Statistical Analysis                                 Schoenfeld method,22 which is based on the
         A sample size of 400 patients was estimated to principle that each patient in the clinical trial is
         give the trial power of at least 90% to detect a compared with every other patient within each
         30% reduction in mortality, a reduction in the stratum in a pairwise manner. This method
         frequency of cardiovascular-related hospitaliza- gives a higher importance to all-cause mortality.
         tions from 2.5 to 1.5 (over the 30-month dura- The pairwise comparison proceeds in hierarchi-
         tion of the trial), or both given treatment with cal fashion, using all-cause mortality, followed by
         tafamidis. Our trial population was targeted to frequency of cardiovascular-related hospitaliza-
         comprise at least 30% of patients with ATTRm tion when patients cannot be differentiated on
         and at least 30% with ATTRwt. Comparisons were the basis of mortality. In the analysis of fre-
         based on the pooled tafamidis treatment groups of quency of cardiovascular-related hospitalization,
         80 mg and 20 mg versus placebo, except for spe- when two patients had different follow-up times,
         cific dose comparisons. In the primary analysis, the shorter follow-up time was used in compar-



1010                                           n engl j med 379;11   nejm.org    September 13, 2018

                                         The New England Journal of Medicine
                                                                                                             PFE000186
          Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                           Copyright © 2018 Massachusetts Medical Society. All rights reserved.
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 47 of 52
                    Tafamidis for Tr ansthyretin Amyloid Cardiomyopathy


ing the frequency of their cardiovascular-related           Table 1. Demographic and Clinical Characteristics of the Patients
hospitalizations.                                           at Baseline.*
    We applied the Finkelstein–Schoenfeld method
to the patients stratified according to NYHA class                                                  Tafamidis              Placebo
                                                           Characteristic                            (N=264)               (N=177)
at baseline (class I or II vs. class III) and TTR
status (variant vs. wild-type), yielding four strati-      Age — yr
fication pools. Heart transplantation, heart and                Mean                                74.5±7.2               74.1±6.7
liver transplantation, and implantation of a me-                Median (range)                      75 (46–88)            74 (51–89)
chanical cardiac-assist device were treated as death       Sex — no. (%)
for the purposes of this analysis. Only one pa-
                                                                Male                                241 (91.3)            157 (88.7)
tient underwent liver transplantation alone, and
this event was not treated as a death. All-cause                Female                               23 (8.7)               20 (11.3)
mortality was analyzed with the use of a Cox               Race — no. (%)
proportional-hazards model, with treatment and                  White                               211 (79.9)            146 (82.5)
the stratification factors treated as covariates.               Black                                37 (14.0)              26 (14.7)
    We compared the frequency of cardiovascular-
                                                                Asian                                13 (4.9)                   5 (2.8)
related hospitalizations with the use of a Poisson
regression model, with treatment, TTR status (vari-             Other                                 3 (1.1)                    0
ant and wild type), NYHA baseline class (NYHA              TTR genotype — no. (%)
classes I and II combined vs. NYHA class III),                  ATTRm                                63 (23.9)              43 (24.3)
treatment-by-TTR status interaction, and treat-                 ATTRwt                              201 (76.1)            134 (75.7)
ment-by-NYHA baseline class interaction terms as
                                                           Blood pressure — mm Hg
factors, with adjustment for treatment duration.
The key secondary end points were assessed with                 Supine
the use of a mixed-effect model, repeated-mea-                      Systolic                        115.4±15.4            115.1±15.7
sure approach and analysis of covariance,23 with                    Diastolic                        70.4±10.3              70.2±9.5
an unstructured covariance matrix. Center and                   Standing
patient-within-center were treated as random ef-
                                                                    Systolic                        115.5±15.5            115.9±15.9
fects, and treatment, visit, TTR status (ATTRm
                                                                    Diastolic                        70.6±9.9               71.0±10.3
vs. ATTRwt), and visit-by-treatment interaction
were treated as fixed effects, with the baseline           Heart rate, mean — beats per
                                                                      minute
value as covariate. A prespecified hierarchical
testing order (the 6-minute walk test, followed                 Supine                               70.7±12.3              69.9±11.7
by the KCCQ-OS) provided multiplicity protec-                   Standing                             72.9±12.9              73.8±12.2
tion against type 1 error. The remaining second-           NYHA Class — no. (%)
ary and exploratory analyses and end points were                Class I                              24 (9.1)               13 (7.3)
not adjusted for multiplicity.
                                                                Class II                            162 (61.4)            101 (57.1)
                                                                Class III                            78 (29.5)              63 (35.6)
                    R e sult s
                                                           Modified BMI†                          1058.8±173.8           1066.4±194.4
Patient Characteristics                                    NT-proBNP level — pg/ml
From December 2013 through August 2015, a total                 Median                               2995.9                 3161.0
of 548 patients were screened and 441 patients
                                                                Interquartile range              1751.5–4861.5          1864.4–4825.0
enrolled at 48 sites in 13 countries; 264 patients
received tafamidis (80 mg or 20 mg) and 177 pa-           *	Plus–minus values are means ±SD. There were 264 patients in the tafamidis
tients received placebo (Fig. 1; and Table S1 in the        group and 177 patients in the placebo group in both the intention-to-treat and
Supplementary Appendix, available at NEJM.org.).            safety analyses. Percentages may not total 100 because of rounding. NT-
                                                            proBNP denotes N-terminal pro-B-type natriuretic peptide, and NYHA New
Overall, baseline characteristics in the two groups         York Heart Association.
were balanced (Table 1, and Table S2 in the Sup-          †	The modified body-mass index (BMI) is calculated as the serum albumin level
plementary Appendix). The median age was 75                 in grams per liter multiplied by the conventional BMI (the weight in kilograms
                                                            divided by the square of the height in meters).
years, and patients were predominately male.



                               n engl j med 379;11   nejm.org   September 13, 2018                                                        1011
                                          The New England Journal of Medicine
                                                                                                              PFE000187
           Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                            Copyright © 2018 Massachusetts Medical Society. All rights reserved.
       Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 48 of 52
                                                                    The   n e w e ng l a n d j o u r na l               of   m e dic i n e



          A Primary Analysis, with Finkelstein–Schoenfeld Method
                                                                               P Value from                                               Average Cardiovascular-Related
                                                           No. of         Finkelstein–Schoenfeld         Win Ratio       Patients Alive   Hospitalizations during 30 Mo
                                                          Patients                Method                 (95% CI)          at Mo 30        among Those Alive at Mo 30
                                                                                                                               no. (%)               per patient per yr
           Pooled Tafamidis                                   264                                                            186 (70.5)                     0.30
                                                                                    <0.001           1.70 (1.26–2.29)
                    Placebo                                   177                                                            101 (57.1)                     0.46

          B Analysis of All-Cause Mortality
                                                    1.0

                                                    0.9

                                                    0.8
                                                                                                                                                        Pooled tafamidis
                                                    0.7
                          Probability of Survival




                                                    0.6

                                                    0.5                                                                                                            Placebo

                                                    0.4

                                                    0.3

                                                    0.2
                                                              Hazard ratio, 0.70 (95% CI, 0.51–0.96)
                                                    0.1

                                                    0.0
                                                          0          3          6            9      12         15         18         21      24        27          30         33
                                                                                                    Months since First Dose
           No. at Risk (cumulative no. of events)
           Pooled tafamidis                         264 (0) 259 (5) 252 (12) 244 (20) 235 (29) 222 (42) 216 (48) 209 (55) 200 (64) 193 (71) 99 (78)                          0 (78)
           Placebo                                  177 (0) 173 (4) 171 (6) 163 (14) 161 (16) 150 (27) 141 (36) 131 (46) 118 (59) 113 (64) 51 (75)                           0 (76)

          C Frequency of Cardiovascular-Related Hospitalizations
                                                                             No. of Patients with
                                                           No. of           Cardiovascular- Related         Cardiovascular- Related          Pooled Tafamidis vs. Placebo
                                                          Patients             Hospitalizations                Hospitalizations                 Treatment Difference
                                                                                    total no. (%)                      no. per yr                 relative risk ratio (95% CI)
           Pooled Tafamidis                                   264                    138 (52.3)                          0.48
                                                                                                                                                      0.68 (0.56–0.81)
                    Placebo                                   177                    107 (60.5)                          0.70


          Figure 2. Primary Analysis and Components.
          Panel A shows the results of the primary analysis as determined with the use of the Finkelstein–Schoenfeld method.
          Panel B shows an analysis of all-cause mortality for pooled tafamidis and for placebo, a secondary end point. Panel
          C shows the frequency of cardiovascular-related hospitalizations, also a secondary end point.



         Among those who underwent randomization,             analyses performed with the Finkelstein–Schoen-
         106 (24%) had ATTRm with Val122Ile, Thr60Ala,        feld method, treatment with tafamidis was supe-
         and Ile68Leu being the most common mutations.        rior to placebo over 30 months (P<0.001). The
         Predefined treatment adherence (taking ≥80% of       win ratio24 (number of pairs of treated-patient
         scheduled doses) was high, at 97.2% for tafam­       “wins” divided by number of pairs of placebo-
         idis and 97.0% for placebo.                          patient “wins”) may be helpful in interpreting
                                                              the Finkelstein–Schoenfeld result. The win ratio
         Efficacy                                             is 1.695 (95% confidence interval [CI], 1.255 to
         In the primary analysis that hierarchically assessed 2.289). According to Cox regression analysis, all-
         all-cause mortality, followed by frequency of car- cause mortality was lower with tafamidis than
         diovascular-related hospitalization, according to with placebo (78 of 264 [29.5%] vs. 76 of 177


1012                                                                      n engl j med 379;11       nejm.org        September 13, 2018

                                         The New England Journal of Medicine
                                                                                                             PFE000188
          Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                           Copyright © 2018 Massachusetts Medical Society. All rights reserved.
     Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 49 of 52
                       Tafamidis for Tr ansthyretin Amyloid Cardiomyopathy



                           P Value from
                           Finkelstein–
                            Schoenfeld                    Survival Analysis       P Value for           Cardiovascular Hospitalization     P Value for
  Subgroup                   Method                     Hazard Ratio (95% CI)     Interaction            Relative Risk Ratio (95% CI)      Interaction
  Overall — pooled tafamidis   <0.001
       vs. placebo
  TTR genotype                                                                         0.79                                                      0.11
    ATTRm                       0.30
    ATTRwt                     <0.001
  NYHA baseline                                                                        0.22                                                     <0.001
    Class I or II              <0.001
    Class III                   0.78
  Dose
    80 mg vs. placebo           0.003
    20 mg vs. placebo           0.005
                                         0.25         0.50         1.00         2.00            0.25         0.50         1.00           2.00

                                                Tafamidis Better     Placebo Better                    Tafamidis Better     Placebo Better

 Figure 3. Overall and Subgroup Results as Calculated with the Use of the Finkelstein–Schoenfeld Method, All-Cause Mortality,
 and Cardiovascular-Related Hospitalizations.
 All-cause mortality was evaluated with the use of a Cox proportional-hazards model, with treatment and stratification factors treated as
 covariates. The survival analysis interaction terms are based on a post hoc analysis. The frequency of cardiovascular-related hospitaliza-
 tions was assessed with the use of a Poisson regression model. ATTRm denotes disease that results from an inherited autosomal domi-
 nant trait that is caused by pathogenic mutations in TTR, ATTRwt disease that results from the deposition of wild-type transthyretin
 protein, and NYHA New York Heart Association.




[42.9%]; hazard ratio, 0.70; 95% CI, 0.51 to 0.96).                 that did not treat transplantation involving heart
According to the Poisson regression analysis, the                   transplantation or implantation of a cardiac me-
rate of cardiovascular-related hospitalizations                     chanical assist device as death yielded a hazard
(0.48 vs. 0.70 hospitalizations per year; relative                  ratio of 0.67 (95% CI, 0.49 to 0.94). An additional
risk ratio, 0.68; 95% CI, 0.56 to 0.81) was lower                   post hoc analysis of time to first cardiovascular-
with tafamidis than with placebo (see Table S3                      related hospitalization is provided (see Fig. S1 in
in the Supplementary Appendix for post hoc                          the Supplementary Appendix).
negative binomial analysis). Kaplan–Meier sur-                         Key secondary end points included the change
vival curves showed that tafamidis resulted in a                    from baseline to month 30 in the distance walked
reduction in all-cause mortality, with the curves                   during the 6-minute walk test and in KCCQ-OS
diverging after approximately 18 months of treat-                   score. Tafamidis reduced the decline in the dis-
ment (Fig. 2). Across prespecified subgroups, in-                   tance walked during the 6-minute test as com-
cluding those based on TTR status (ATTRwt vs.                       pared with placebo (75.68 m [standard error, ±9.24;
ATTRm), NYHA class (I or II vs. III), and tafam­                    P<0.001]), with differences first observed at
idis dose (80 mg vs. 20 mg), the difference in                      month 6 (Fig. 4A). Tafamidis also reduced the
all-cause mortality and frequency of cardiovas-                     decline in the KCCQ-OS score as compared with
cular-related hospitalizations favored tafamidis                    placebo (13.65 [standard error, ±2.13; P<0.001]),
over placebo, except in patients with NYHA class                    with differences first observed at month 6 (Fig. 4B).
III disease at baseline, among whom the rates of                       Exploratory end points included a smaller in-
cardiovascular-related hospitalizations were high-                  crease in the NT-proBNP level among patients
er among patients receiving tafamidis than among                    receiving tafamidis than among those receiving
those receiving placebo (Fig. 3). Using a prespeci-                 placebo at months 12 and 30 (least-squares mean
fied Poisson-regression analysis, we observed an                    difference, −735.14 [95% CI, −1249.16 to −221.13]
interaction between treatment and NYHA base-                        at 12 months and −2180.54 [95% CI, −3326.14 to
line classification. We did not observe an inter-                   −1034.95] at 30 months). Directionally positive
action between treatment and TTR status. A pre-                     echocardiographic findings (see Table S4 in the
specified sensitivity analysis of all-cause mortality               Supplementary Appendix), including a smaller de-


                                        n engl j med 379;11   nejm.org    September 13, 2018                                                            1013
                                            The New England Journal of Medicine
                                                                                                                PFE000189
             Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                              Copyright © 2018 Massachusetts Medical Society. All rights reserved.
                                                Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 50 of 52
                                                                                         The   n e w e ng l a n d j o u r na l        of   m e dic i n e


                                                                                                                            erally mild to moderate in severity, and perma-
A Change from Baseline in 6-Minute Walk Test
                                                  0
                                                                                                                            nent discontinuation of tafamidis or placebo as
                                                                                                                            a result of adverse events was less common in
             LS Mean Change from Baseline (m)


                                                 −30                                                Pooled tafamidis        the tafamidis groups than in the placebo group
                                                                                                                            (Table S5 in the Supplementary Appendix). Dose
                                                 −60
                                                                                                                            reduction related to adverse events were uncom-
                                                 −90                                                        P<0.001         mon (two patients receiving tafamidis [0.8%] and
                                                                                                                            four patients receiving placebo [2.3%]). The results
                                                −120
                                                                                                                            of laboratory analyses related to safety did not
                                                −150                                                        Placebo         differ between the tafamidis and placebo groups.
                                                                                                                            Both diarrhea and urinary tract infections, ad-
                                                −180                                                                        verse events previously reported in patients with
                                                       0          6         12           18           24          30
                                                                                                                            familial amyloid polyneuropathy,25 were less com-
                                                                                 Month
                                                                                                                            mon in patients who received tafamidis than in
 No. of Patients
 Tafamidis                                         264           233       216           193         163         155
                                                                                                                            those who received placebo. The most frequent
 Placebo                                           177           147       136           111          85          70        adverse events are summarized in the Supplemen-
                                                                                                                            tary Appendix.
B Change from Baseline in KCCQ-OS
                                                  0
                                                                                                    Pooled tafamidis
                                                                                                                                                Discussion
             LS Mean Change from Baseline




                                                                                                                            ATTR-ACT showed that tafamidis is superior to
                                                 −10                                                                        placebo in reducing the combination of all-cause
                                                                                                            P<0.001         mortality and cardiovascular-related hospitaliza-
                                                                                                                            tions. The evidence also supports the assertion
                                                 −20                                                                        that the risk of each component, when analyzed
                                                                                                            Placebo
                                                                                                                            independently of the other, is reduced. Tafamidis
                                                                                                                            was also associated with a significant reduction
                                                 −30                                                                        in the decline in functional capacity (as measured
                                                       0          6         12           18           24          30        by the 6-minute walk test) and the decline in
                                                                                 Month                                      quality of life (as measured by the KCCQ-OS) at
 No. of Patients                                                                                                            month 30, with differences first observed at
 Tafamidis                                         264           241       221           201         181         170
 Placebo                                           177           159       145           123          96          84        6 months. In contrast, the effect on overall sur-
                                                                                                                            vival emerged after approximately 18 months. This
 Figure 4. Key Secondary End Points.                                                                                        dissociation between the effect on symptoms and
 Panel A shows the least-squares (LS) mean (±SE) change from baseline                                                       survival has also been observed with other thera-
 to month 30 in the distance walked in the 6-minute walk test in the pooled                                                 pies for systolic heart failure in which ventricular
 tafamidis group as compared with the placebo group. Panel B shows the                                                      remodeling takes months to achieve.26-28
 LS mean (±SE) change from baseline for both groups in the Kansas City
                                                                                                                               We observed a consistent benefit from tafam­
 Cardiomyopathy Questionnaire–Overall Summary (KCCQ-OS) score, in
 which higher scores indicate better health status. I bars indicated standard                                               idis related to mortality across all subgroups. We
 errors.                                                                                                                    also observed fewer cardiovascular-related hos-
                                                                                                                            pitalizations among those who received tafamidis
                                                                                                                            across all subgroups, with the exception of those
                                                       crease in left ventricular stroke volume (least-                     with NYHA class III. We speculate that the high-
                                                       squares mean difference, 6.28), were noted at                        er hospitalization rate observed in this group is
                                                       month 30.                                                            attributable to longer survival during a more
                                                                                                                            severe period of disease, underscoring the im-
                                                       Safety and Adverse Effects                                           portance of early diagnosis and treatment of this
                                                       The safety profiles of tafamidis and placebo were                    fatal, progressive disease, which can be difficult
                                                       similar. There was no meaningful difference in                       to diagnose.29 Given the progressive nature of the
                                                       the safety of the two doses of tafamidis. Adverse                    disease and the mechanism through which tafam­
                                                       events that emerged during treatment were gen-                       idis reduces amyloidogenesis — by specifically



1014                                                                                           n engl j med 379;11     nejm.org   September 13, 2018

                                                                                          The New England Journal of Medicine
                                                                                                                                                              PFE000190
                                                           Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                                                                            Copyright © 2018 Massachusetts Medical Society. All rights reserved.
       Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 51 of 52
                         Tafamidis for Tr ansthyretin Amyloid Cardiomyopathy


stabilizing transthyretin tetramers — the drug is                   importance of mortality while also addressing
expected to have greater benefit when adminis-                      morbidity.
tered early in the disease course.30                                   The overall incidence and type of adverse
    When the trial was designed, tissue biopsy                      events were similar in the tafamidis and placebo
was required for diagnosis, but an approach                         groups. Discontinuation of the trial drug owing
without biopsy — in which technetium-labeled                        to adverse events that occurred during treatment
bone scintigraphy tracing is used instead — has                     was less common in patients who received ta-
been validated as a method for the identification                   famidis than in those who received placebo, and
of patients. This approach is highly sensitive and                  dose reductions were uncommon and occurred
specific for the diagnosis of transthyretin amy-                    more often in the placebo group.
loid cardiomyopathy4,5,31 and can detect amyloid                       In conclusion, in patients with heart failure
deposits before an increase in left ventricular                     due to transthyretin amyloid cardiomyopathy,
wall thickness or the clinical syndrome of heart                    treatment with tafamidis reduced all-cause mor-
failure and a rise in cardiac biomarkers has oc-                    tality and cardiovascular-related hospitalizations
curred.32,33 This method can even predict prog-                     as compared with placebo. Tafamidis treatment
nosis.5,34 Early identification and treatment are                   also significantly reduced the decline in func-
now more likely given the availability of effective                 tional capacity and quality of life. These find-
diagnostic tools and therapy.                                       ings indicate that tafamidis is an effective therapy
    Similarly, innovative methods are being de-                     for patients with transthyretin amyloid cardio-
veloped and used for research in rare disease. In                   myopathy.
studies of rare disease such as transthyretin amy-
loid cardiomyopathy, small patient populations                         Supported by Pfizer. Preparatory support for the formatting
                                                                    and submission of the article for publication was provided by
often limit recruitment and hinder the conduct of                   Joshua Fink, Ph.D., of Engage Scientific Solutions and funded by
randomized trials. The Finkelstein–Schoenfeld                       Pfizer; no contribution was made to editorial content.
method, used in this trial, is a validated technique                   Disclosure forms provided by the authors are available with
                                                                    the full text of this article at NEJM.org.
that increases the sensitivity and power of the                        A data sharing statement provided by the authors is available
analysis of smaller cohorts and prioritizes the                     with the full text of this article at NEJM.org.


                                                               Appendix
From the Columbia University Vagelos College of Physicians and Surgeons (M.S.M.) and Pfizer (J.H.S., A.I.B., P.H., J.S., M.B.S.), New
York; Syneos Health, Raleigh, NC (B.G.); University College London and St. Bartholomew’s Hospital, London (P.M.E.); the Amyloidosis
Center, Istituto di Ricovero e Cura a Carattere Scientifico Policlinico San Matteo, and the University of Pavia, Pavia (G.M.), and the
Department of Experimental, Diagnostic, and Specialty Medicine, University of Bologna, Bologna (C.R.) — both in Italy; the Amyloido-
sis Center (CEPARM), Federal University of Rio de Janeiro, Rio de Janeiro (M.W-C.); the Amyloidosis Center, Medical University of
Heidelberg, Heidelberg, Germany (A.V.K.); the Department of Cardiovascular Diseases, Mayo Clinic, Rochester, MN (M.G.); Stanford
University School of Medicine, Stanford, CA (R.W.); the French Referral Center for Cardiac Amyloidosis, Amyloidosis Mondor Network,
GRC Amyloid Research Institute and Department of Cardiology, Assistance Publique–Hôpitaux de Paris, CHU Henri Mondor, and
INSERM Unité 955, Clinical Investigation Center 006, and DHU ATVB, Creteil, France (T.D.); Penn Presbyterian Medical Center, Uni-
versity of Pennsylvania Health System, Philadelphia (B.M.D.); the Division of Cardiology, Department of Medicine, Northwestern
University Feinberg School of Medicine, Chicago (S.J.S.); Cleveland Clinic, Cleveland (M.H.); the Medical University of South Carolina,
Charleston (D.P.J.); and Pfizer, Groton, CT (T.A.P., S.R., M.S.).


References
1. Rapezzi C, Quarta CC, Riva L, et al.       tin amyloidosis. Circulation 2016;​    133:​   al. Unveiling transthyretin cardiac amy-
Transthyretin-related amyloidoses and the     2404-12.                                       loidosis and its predictors among elderly
heart: a clinical overview. Nat Rev Cardiol   5. Castano A, Haq M, Narotsky DL, et al.       patients with severe aortic stenosis under-
2010;​7:​398-408.                             Multicenter study of planar technetium         going transcatheter aortic valve replace-
2. Ruberg FL, Berk JL. Transthyretin          99m pyrophosphate cardiac imaging: pre-        ment. Eur Heart J 2017;​38:​2879-87.
(TTR) cardiac amyloidosis. Circulation        dicting survival for patients with ATTR        8. Damy T, Costes B, Hagège AA, et al.
2012;​126:​1286-300.                          cardiac amyloidosis. JAMA Cardiol 2016;​       Prevalence and clinical phenotype of he-
3. Maurer MS, Hanna M, Grogan M, et           1:​880-9.                                      reditary transthyretin amyloid cardiomy-
al. Genotype and phenotype of trans-          6. González-López E, Gallego-Delgado           opathy in patients with increased left ven-
thyretin cardiac amyloidosis: THAOS           M, Guzzo-Merello G, et al. Wild-type           tricular wall thickness. Eur Heart J 2016;​
(Transthyretin Amyloid Outcome Survey).       transthyretin amyloidosis as a cause of        37:​1826-34.
J Am Coll Cardiol 2016;​68:​161-72.           heart failure with preserved ejection frac-    9. Grogan M, Scott CG, Kyle RA, et al.
4. Gillmore JD, Maurer MS, Falk RH, et al.    tion. Eur Heart J 2015;​36:​2585-94.           Natural history of wild-type transthyre-
Nonbiopsy diagnosis of cardiac transthyre-    7. Castaño A, Narotsky DL, Hamid N, et         tin cardiac amyloidosis and risk stratifi-




                                       n engl j med 379;11    nejm.org     September 13, 2018                                              1015
                                             The New England Journal of Medicine
                                                                                                                 PFE000191
              Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                               Copyright © 2018 Massachusetts Medical Society. All rights reserved.
       Case 1:20-cv-04920-MKV Document 46-5 Filed 11/16/20 Page 52 of 52
                                  Tafamidis for Tr ansthyretin Amyloid Cardiomyopathy


         cation using a novel staging system. J Am      ATTR-ACT clinical trial (Tafamidis in
                                                        ­                                                28. Konstam MA, Rousseau MF, Kronen-
         Coll Cardiol 2016;​68:​1014-20.                Transthyretin Cardiomyopathy Clinical            berg MW, et al. Effects of the angiotensin
         10. Gillmore JD, Damy T, Fontana M, et         Trial). Circ Heart Fail 2017;​10(6):​e003815.    converting enzyme inhibitor enalapril on
         al. A new staging system for cardiac trans-    20. ATS Committee on Proficiency Stan-           the long-term progression of left ventric-
         thyretin amyloidosis. Eur Heart J 2017 Oc-     dards for Clinical Pulmonary Function            ular dysfunction in patients with heart
         tober 18 (Epub ahead of print).                Laboratories. ATS statement: guidelines          failure. Circulation 1992;​86:​431-8.
         11. Blake CC, Geisow MJ, Oatley SJ, Rérat      for the six-minute walk test. Am J Respir        29. Sultan MB, Gundapaneni B, Schu­
         B, Rérat C. Structure of prealbumin: sec-      Crit Care Med 2002;​166:​111-7.                  macher J, Schwartz JH. Treatment with
         ondary, tertiary and quaternary interac-       21. Green CP, Porter CB, Bresnahan DR,           tafamidis slows disease progression in
         tions determined by Fourier refinement at      Spertus JA. Development and evaluation           early-stage transthyretin cardiomyopathy.
         1.8 A. J Mol Biol 1978;​121:​339-56.           of the Kansas City Cardiomyopathy Ques-          Clin Med Insights Cardiol 2017;​       11:​
         12. Monaco HL, Rizzi M, Coda A. Struc-         tionnaire: a new health status measure           1179546817730322.
         ture of a complex of two plasma proteins:      for heart failure. J Am Coll Cardiol 2000;​      30. Keohane D, Schwartz J, Gundapaneni
         transthyretin and retinol-binding protein.     35:​1245-55.                                     B, Stewart M, Amass L. Tafamidis delays
         Science 1995;​268:​1039-41.                    22. Finkelstein DM, Schoenfeld DA. Com-          disease progression in patients with early
         13. Colon W, Kelly JW. Partial denatur-        bining mortality and longitudinal mea-           stage transthyretin familial amyloid poly-
         ation of transthyretin is sufficient for       sures in clinical trials. Stat Med 1999;​18:​    neuropathy: additional supportive analy-
         amyloid fibril formation in vitro. Bio-        1341-54.                                         ses from the pivotal trial. Amyloid 2017;​
         chemistry 1992;​31:​8654-60.                   23. Wolfinger RD. An example of using            24:​30-6.
         14. Castaño A, Drachman BM, Judge D,           mixed models and PROC MIXED for lon-             31. Bokhari S, Castaño A, Pozniakoff T,
         Maurer MS. Natural history and therapy         gitudinal data. J Biopharm Stat 1997;​     7:​   Deslisle S, Latif F, Maurer MS. (99m)Tc-
         of TTR-cardiac amyloidosis: emerging           481-500.                                         pyrophosphate scintigraphy for differen-
         disease-modifying therapies from organ         24. Pocock SJ, Ariti CA, Collier TJ, Wang        tiating light-chain cardiac amyloidosis
         transplantation to stabilizer and silencer     D. The win ratio: a new approach to the          from the transthyretin-related familial
         drugs. Heart Fail Rev 2015;​20:​163-78.        analysis of composite endpoints in clini-        and senile cardiac amyloidoses. Circ Car-
         15. Hammarström P, Schneider F, Kelly          cal trials based on clinical priorities. Eur     diovasc Imaging 2013;​6:​195-201.
         JW. Trans-suppression of misfolding in         Heart J 2012;​33:​176-82.                        32. Haq M, Pawar S, Berk JL, Miller EJ,
         an amyloid disease. Science 2001;​     293:​   25. Coelho T, Maia LF, Martins da Silva A,       Ruberg FL. Can 99mTc-pyrophosphate aid
         2459-62.                                       et al. Tafamidis for transthyretin familial      in early detection of cardiac involvement
         16. Coelho T, Merlini G, Bulawa CE, et al.     amyloid polyneuropathy: a randomized,            in asymptomatic variant TTR amyloido-
         Mechanism of action and clinical applica-      controlled trial. Neurology 2012;​79:​785-       sis? JACC Cardiovasc Imaging 2017;​    10:​
         tion of tafamidis in hereditary transthyre-    92.                                              713-4.
         tin amyloidosis. Neurol Ther 2016;​5:​1-25.    26. Groenning BA, Nilsson JC, Sonder-            33. Glaudemans AW, van Rheenen RW,
         17. Maurer MS, Grogan DR, Judge DP, et         gaard L, Fritz-Hansen T, Larsson HB, Hil-        van den Berg MP, et al. Bone scintigraphy
         al. Tafamidis in transthyretin amyloid         debrandt PR. Antiremodeling effects on           with (99m)technetium-hydroxymethylene
         cardiomyopathy: effects on transthyretin       the left ventricle during beta-blockade          diphosphonate allows early diagnosis of
         stabilization and clinical outcomes. Circ      with metoprolol in the treatment of              cardiac involvement in patients with
         Heart Fail 2015;​8:​519-26.                    chronic heart failure. J Am Coll Cardiol         transthyretin-derived systemic amyloido-
         18. Rosenblum H, Castano A, Alvarez J,         2000;​36:​2072-80.                               sis. Amyloid 2014;​21:​35-44.
         Goldsmith J, Helmke S, Maurer MS. TTR          27. Solomon SD, Foster E, Bourgoun M,            34. Galat A, Rosso J, Guellich A, et al.
         (transthyretin) stabilizers are associated     et al. Effect of cardiac resynchronization       Usefulness of (99m)Tc-HMDP scintigra-
         with improved survival in patients with        therapy on reverse remodeling and rela-          phy for the etiologic diagnosis and prog-
         TTR cardiac amyloidosis. Circ Heart Fail       tion to outcome: Multicenter Automatic           nosis of cardiac amyloidosis. Amyloid
         2018;​11(4):​e004769.                          Defibrillator Implantation Trial: cardiac        2015;​22:​210-20.
         19. Maurer MS, Elliott P, Merlini G, et al.    resynchronization therapy. Circulation           Copyright © 2018 Massachusetts Medical Society.
         Design and rationale of the phase 3            2010;​122:​985-92.




                                                   TRACK THIS ARTICLE’S IMPACT AND REACH
                                        Visit the article page at NEJM.org and click on Metrics for a dashboard
                                             that logs views, citations, media references, and commentary.
                                                        www.nejm.org/about-nejm/article-metrics.




1016                                           n engl j med 379;11       nejm.org     September 13, 2018

                                          The New England Journal of Medicine
                                                                                                              PFE000192
           Downloaded from nejm.org on September 21, 2020. For personal use only. No other uses without permission.
                            Copyright © 2018 Massachusetts Medical Society. All rights reserved.
